                    1   JOSEPH W. COTCHETT (SBN 36324)                     XAVIER BECERRA
                        jcotchett@cpmlegal.com                             Attorney General of California
                    2   ERIC J. BUESCHER (SBN 271323)                      SARAH E. MORRISON
                        ebuescher@cpmlegal.com                             Supervising Deputy Attorney General
                    3   JULIE L. FIEBER (SBN 202857)                       GEORGE TORGUN, State Bar No. 222085
                        jfieber@cpmlegal.com                               TATIANA K. GAUR, State Bar No. 246227
                    4   SARVENAZ “NAZY” J. FAHIMI (SBN 226148)             Deputy Attorneys General
                        sfahimi@cpmlegal.com                               300 South Spring Street, Suite 1702
                    5   COTCHETT, PITRE & McCARTHY, LLP                    Los Angeles, CA 90013
                        840 Malcolm Road                                   Tel: (213) 269-6329 / Fax: (916) 731-2128
                    6   Burlingame, CA 94010                               E-mail: Tatiana.Gaur@doj.ca.gov
                        Tel: (650) 697-6000 / Fax: (650) 697-0577
                    7                                                      Attorneys for Plaintiff State of California
                        Attorneys for Plaintiffs Save The Bay, et al.
                    8
                        ALLISON LAPLANTE (pro hac vice)
                    9   laplante@lclark.edu
                        JAMES SAUL (pro ha c vice)
               10       jsaul@lclark.edu
                        EARTHRISE LAW CENTER
               11       Lewis & Clark Law School
                        10015 S.W. Terwilliger Boulevard
               12       Portland, OR 97219
                        Tel: (503) 768-6894 / Fax: (503) 768-6642
               13
                        Attorneys for Plaintiff San Francisco Baykeeper;
               14       [Additional counsel listed on signature page.]

               15                                      UNITED STATES DISTRICT COURT

               16                                     NORTHERN DISTRICT OF CALIFORNIA

               17       SAN FRANCISCO BAYKEEPER; SAVE THE                  CASE NO: 3:19-cv-05941-WHA (lead case)
                        BAY; COMMITTEE FOR GREEN
               18       FOOTHILLS; CITIZENS’ COMMITTEE TO                  Consolidated with
                        COMPLETE THE REFUGE; and STATE OF
               19       CALIFORNIA, by and through XAVIER                  No: 3:19-cv-05943-WHA
                        BECERRA, ATTORNEY GENERAL,
               20                                                          PLAINTIFFS’ NOTICE OF MOTION AND
                                        Plaintiffs,                        CROSS-MOTION FOR SUMMARY
               21                                                          JUDGMENT AND OPPOSITION TO
                                v.                                         DEFENDANT’S MOTION FOR SUMMARY
               22                                                          JUDGMENT; MEMORANDUM OF
                        U.S. ENVIRONMENTAL PROTECTION                      POINTS AND AUTHORITIES
               23       AGENCY AND ITS ADMINISTRATOR,
                                                                           Date:    July 16, 2020
               24                       Defendants.                        Time:    8:00 a.m.
                                                                           Ctrm:    12
               25                                                          Judge:   Hon. William H. Alsup
                        REDWOOD CITY PLANT SITE, LLC,
               26
                                        Intervenor-Defendant.
               27

               28
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1                                                         TABLE OF CONTENTS

                    2                                                                                                                                            Page No.

                    3   NOTICE OF MOTION AND MOTION FOR CROSS-SUMMARY JUDGMENT ............................ 1

                    4   MEMORANDUM OF POINTS AND AUTHORITIES ....................................................................... 2

                    5   I.    INTRODUCTION.......................................................................................................................... 2

                    6   II. LEGAL BACKGROUND ............................................................................................................. 3

                    7                        CWA Overview ............................................................................................................. 3

                    8                        Regulatory Definition of “Waters of the United States” ............................................... 3

                    9                        The CWA Section 404 Dredge and Fill Permit Program and Section 401
                                             Certification Program .................................................................................................... 5
               10
                        III. FACTUAL BACKGROUND ........................................................................................................ 6
               11
                                  A.         History of the Salt Ponds Site ........................................................................................ 6
               12
                                             1.         Pre-1900 History of the Site’s Waters and Their Use by Indigenous
               13                                       People and Early-European Settlers .................................................................. 6

               14                            2.         Industrial Salt Production at the Site ................................................................. 7

               15                            3.         Construction of Levees and the Permitting History at the Site ......................... 8

               16                            4.         The Salt Ponds Site Was and Remains Navigable........................................... 11

               17                            5.         The Salt Ponds are Inextricably Linked to the Aquaculture and
                                                        Ecosystem of the Bay ...................................................................................... 11
               18
                                             The EPA Decision Making Process ............................................................................. 13
               19
                                             1.         Cargill’s Requests for Jurisdictional Determination........................................ 13
               20
                                             2.         EPA’s Assumption of Authority over the Jurisdictional Determination ......... 14
               21
                                             3.         EPA Region 9 Prepares a JD Concluding that 1,270 Acres of the
               22                                       Site are Jurisdictional “Waters of the United States” Under the
                                                        Clean Water Act .............................................................................................. 14
               23
                                             4.         The Trump Administration EPA’s Final JD Conflicts with Region 9’s
               24                                       Findings ........................................................................................................... 15

               25       IV. STANDING ................................................................................................................................. 15

               26                 A.         California has Standing to Bring this Action ............................................................... 15

               27                 B.         Each Nonprofit Plaintiff Has Standing ........................................................................ 18

               28
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                                                                        i
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   V. ARGUMENT ............................................................................................................................... 20

                    2             A.         Summary of Argument ................................................................................................ 20

                    3             B.         Standard of Review...................................................................................................... 21

                    4             C.         The Site Consists of Waters of the United States ........................................................ 23

                    5                        1.         The Site Contains Traditionally Navigable Waters ......................................... 23

                    6                        2.         The Site is an Impoundment of Waters of the United States ........................... 24

                    7                        3.         The Site is Adjacent to Waters of the United States ........................................ 25

                    8                        4.         The Site Has a Significant Nexus to Waters of the United States ................... 26

                    9             D.         EPA’s Reliance on the Fast Land Doctrine was Contrary to Law .............................. 28

               10                            1.         The Fast Land Doctrine ................................................................................... 29

               11                            2.         EPA Incorrectly Interpreted and Applied Milner and Froehlke in
                                                        Determining the Site is Fast Land ................................................................... 29
               12
                                             3.         The Salts Ponds were not Dry Lands and were not Filled prior to
               13                                       the Clean Water Act......................................................................................... 31

               14                 E.         The Final Jurisdictional Determination was Arbitrary and Capricious ....................... 33

               15                            1.         The Historical Permitting at the Site does not Support EPA’s
                                                        Conclusion ....................................................................................................... 33
               16
                                             2.         EPA’s Characterization of the Site as “Industrial” is Incorrect and
               17                                       Immaterial to whether the Site is Fast Land .................................................... 33

               18                            3.         EPA Ignored Region 9’s Findings and Failed to Explain its Reversal
                                                        of Position ........................................................................................................ 34
               19
                        VI. REMEDY ..................................................................................................................................... 36
               20
                        VII. CONCLUSION ............................................................................................................................ 37
               21

               22

               23

               24

               25

               26

               27

               28
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                                                                    ii
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1                                                     TABLE OF AUTHORITIES
                                                                                                                                                        Page No.(s)
                    2   Cases

                    3   Air All. Houston v. EPA
                          906 F.3d 1049 (D.C. Cir. 2018) ........................................................................................................ 18
                    4
                        All. for the Wild Rockies v. U.S. Forest Serv.
                    5      907 F.3d 1105 (9th Cir. 2018) ......................................................................................................... 36

                    6   Appalachian Electric Power Co.
                          311 U.S. 377 (1940).......................................................................................................................... 23
                    7
                        Barnes v. U.S. Dep’t of Transp.
                    8     655 F.3d 1124 (9th Cir. 2011) .......................................................................................................... 34

                    9   Benjamin v. Douglas Ridge Rifle Club
                          673 F. Supp. 2d 1210 (D. Or. 2009) ................................................................................................. 24
               10
                        Brown v. City of Los Angeles
               11         521 F.3d 1238 (9th Cir. 2008) .......................................................................................................... 18

               12       California v. Azar
                          911 F.3d 558 (9th Cir. 2018) ............................................................................................................ 18
               13
                        California v. EPA
               14         385 F. Supp. 3d 903 (N.D. Cal. 2019) ........................................................................................ 16, 18

               15       Citizens to Preserve Overton Park v. Volpe
                          401 U.S. 402 (1971).......................................................................................................................... 22
               16
                        Coeur Alaska v. Bonneville Power Admin.
               17         557 U.S. 261 (2009)......................................................................................................................... 36

               18       Ctr. for Biological Diversity v. Nat’l Highway Safety Admin.
                          538 F.3d 1172 (9th Cir. 2008) .......................................................................................................... 23
               19
                        Ctr. for Biological Diversity v. U.S. Fish & Wildlife Serv.
               20         No. C04-04324 WHA, 2005 WL 2000928 (N.D. Cal. Aug. 19, 2005) ............................................ 36

               21       Ctr. for Biological Diversity v. Zinke
                          868 F.3d 1054 (9th Cir. 2017) .................................................................................................... 21, 35
               22
                        Ctr. for Envtl. Health v. Vilsack
               23         No. 15-cv-01690-JSC, 2016 WL 3383954 (N.D. Cal. June 20, 2016) ............................................. 36

               24       Deerfield Plantation Phase II-B Prop. Owners Ass’n, Inc. v. U.S. Army Corps of Engineers
                          501 F. App’x 268 (4th Cir. 2012) ..................................................................................................... 19
               25
                        Desert Survivors v. U.S. Dep’t of Interior
               26         321 F. Supp. 3d 1011 (N.D. Cal. 2018) ...................................................................................... 21, 35

               27       Ecological Rights Found. v. Pac. Lumber Co.
                          230 F.3d 1141 (9th Cir. 2000) .................................................................................................... 18, 19
               28
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                                                             iii
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   F.C.C. v. Fox Television Stations, Inc.
                          556 U.S. 502 (2009).......................................................................................................................... 34
                    2
                        Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.
                    3     528 U.S. 167 (2000).................................................................................................................... 18, 19

                    4   Golden Gate Audubon Soc., Inc. v. U.S. Army Corps of Eng’rs
                          796 F. Supp. 1306 (N.D. Cal. 1992) ........................................................................................... 20, 31
                    5
                        Hunt v. Wash. State Apple Advert. Comm’n
                    6     432 U.S. 333 (1977)......................................................................................................................... 18

                    7   Klamath-Siskiyou Wildlands Ctr. v. Nat'l Oceanic & Atmospheric Admin. Nat'l Marine
                          Fisheries Serv.
                    8     109 F. Supp. 3d 1238 (N.D. Cal. 2015) ............................................................................................ 36

                    9   Leslie Salt Co. v. Froehlke
                          578 F.2d 742 (9th Cir. 1978) .......................................................................................... 20, 29, 30, 31
               10
                        Lujan v. Defenders of Wildlife
               11         504 U.S. 555 (1992).......................................................................................................................... 16

               12       Massachusetts v. U.S. Envtl. Prot. Agency
                         549 U.S. 497 (2007).......................................................................................................................... 16
               13
                        Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mutual Automobile Ins. Co.
               14        463 U.S. 29 (1983).......................................................................................................... 21, 22, 34, 36

               15       NRDC, Inc. v. Pritzker
                          828 F.3d 1125 (9th Cir. 2016) .......................................................................................................... 22
               16
                        Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric.
               17        18 F.3d 1468 (9th Cir. 1994) ............................................................................................................ 22

               18       Ocean Advocates v. U.S. Army Corps of Eng’rs
                          402 F.2d 846 (9th Cir. 2005) ............................................................................................................ 22
               19
                        Ohio v. U. S. Army Corps of Eng’rs (In re EPA & DOD Final Rule)
               20         803 F.3d 804 (6th Cir. 2015) .............................................................................................................. 4

               21       Organized Vill. of Kake v. U.S. Dep’t of Agric.
                          795 F.3d 956 (9th Cir. 2015) ............................................................................................................ 34
               22
                        Rapanos v. United States
               23         547 U.S. 715 (2006)............................................................................................................ 3, 4, 21, 26

               24       Rumsfeld v. Forum for Acad. & Institutional Rights, Inc.
                          547 U.S. 47 (2006)............................................................................................................................ 18
               25
                        S.D. Warren Co. v. Maine Bd. of Envtl. Prot.
               26         547 U.S. 370 (2006).......................................................................................................................... 25

               27       Se. Alaska Conserv. Council v. U.S. Army Corps of Eng’rs
                          486 F.3d 638 (9th Cir. 2007), rev’d on other grounds sub nom.
               28         Coeur Alaska v. Bonneville Power Admin., 557 U.S. 261 (2009) .................................................... 36
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                                                              iv
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   Skidmore v. Swift & Co.
                          323 U.S. 134 (1944).......................................................................................................................... 22
                    2
                        Solid Waste Agency of N. Cook Cty. v. U.S. Army Corps of Eng’rs
                    3     531 U.S. 159 (2001)................................................................................................................ 3, 20, 32

                    4   Sound Action v. U.S. Army Corps of Engineers
                          No. C18-0733JLR, 2019 WL 446614 (W.D. Wash. Feb. 5, 2019) .................................................. 19
                    5
                        Spokeo, Inc. v. Robins
                    6     136 S. Ct. 1540 (2016)................................................................................................................ 15, 16

                    7   State of California v. U.S. Dep’t of the Interior
                          381 F. Supp. 3d 1153 (N.D. Cal. 2019) ............................................................................................ 36
                    8
                        U.S. Army Corps of Engineers v. Hawkes Co.
                    9     136 S. Ct. 1807 (2016)...................................................................................................................... 22

               10       U.S. v. Moses
                          496 F.3d 984 (9th Cir. 2007), cert. denied, 128 S. Ct. 2963 (2008)........................................... 23, 25
               11
                        United States v. Ciampitti
               12         583 F. Supp. 483 (D.N.J 1984), aff'd, 772 F.2d 893 (3rd Cir. 1985),
                          cert. denied, 467 U.S. 1014 (1986) ................................................................................................... 32
               13
                        United States v. Cundiff
               14         555 F.3d 200 (6th Cir. 2009), cert. denied, 558 U.S. 818 (2009).................................................... 27

               15       United States v. Detroit Timber & Lumber Co.
                          200 U.S. 321 (1906).......................................................................................................................... 22
               16
                        United States v. Mead Corp.
               17         533 U.S. 218 (2001).................................................................................................................... 22, 23

               18       United States v. Milner
                          583 F.3d 1174 (9th Cir. 2009) ................................................................................................... passim
               19
                        United States v. Riverside Bayview Homes, Inc.
               20         474 U.S. 121 (1985)................................................................................................................ 3, 21, 29

               21       WildEarth Guardians v. Provencio
                          923 F.3d 655 (9th Cir. 2019) ................................................................................................ 21, 34, 36
               22

               23       Statutes

               24       5 U.S.C. § 551....................................................................................................................................... 20

               25       5 U.S.C. § 706..................................................................................................................... 21, 23, 32, 36

               26       33 U.S.C. § 1251..................................................................................................................................... 3

               27       33 U.S.C. § 1311..................................................................................................................................... 3

               28       33 U.S.C. § 1341..................................................................................................................................... 5
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                                                                    v
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   33 U.S.C. § 1342..................................................................................................................................... 3

                    2   33 U.S.C. § 1344........................................................................................................................... 3, 5, 17

                    3   33 U.S.C. § 1362..................................................................................................................................... 3

                    4   Cal. Gov. Code § 66602.1 .................................................................................................................... 17

                    5   Cal. Gov. Code § 66605(a)-(b) ............................................................................................................. 17

                    6

                    7   Rules and Regulations

                    8   33 C.F.R. §§ 320.1(a)(6), 331.2.............................................................................................................. 5

                    9   33 C.F.R. § 328.3(a) (2015–2019) .......................................................................................................... 4

               10       33 C.F.R. § 328.3(a)(3) (1987–2015) ..................................................................................................... 3

               11       40 C.F.R. § 122.2(c) (1981–2015) .......................................................................................................... 3

               12       40 C.F.R. § 122.2(c) (2015–2019) .......................................................................................................... 4

               13       40 C.F.R. § 230.3(o)(1) (2015–2019) ............................................................................. 4, 23, 24, 25, 26

               14       40 C.F.R. § 230.3(o)(3) (2015–2019) ....................................................................................... 25, 26, 31

               15       80 Fed. Reg. 37,054 (June 29, 2015) .............................................................................. 4, 24, 25, 26, 27

               16       84 Fed. Reg. 56,626 (Oct. 22, 2019) ...................................................................................................... 4

               17

               18       Other Authorities

               19       S. Rep. No. 92–1236, 92d Cong., 2d Sess. 144 (1972) (Conf. Rep.) ..................................................... 3

               20

               21

               22

               23

               24

               25

               26

               27

               28
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                                                                  vi
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1           NOTICE OF MOTION AND MOTION FOR CROSS-SUMMARY JUDGMENT

                    2   TO DEFENDANT AND HIS ATTORNEYS OF RECORD:

                    3           PLEASE TAKE NOTICE that Plaintiffs San Francisco Baykeeper, Inc., Save The Bay,

                    4   Committee for Green Foothills, Citizens Committee to Complete the Refuge, and the State of

                    5   California (collectively, “Plaintiffs”) will and hereby do oppose Defendant’s motion for summary

                    6   judgment and move the Court for cross-summary judgment pursuant to Federal Rule of Civil

                    7   Procedure 56.

                    8           This motion is based on this Motion and Memorandum of Points and Authorities, the

                    9   Declarations of Bryan Beck, Sejal Choksi-Chugh, Matt Leddy, David Lewis, Robert Most, Thomas

               10       Mumley, Gail Raabe, and Marc Zeppetello, filed herewith, the EPA’s Administrative Record, and the

               11       Court’s entire file in this litigation.

               12       Dated: April 9, 2020                      COTCHETT, PITRE & McCARTHY, LLP
               13                                                 By:    /s/ Eric J. Buescher
                                                                         ERIC J. BUESCHER
               14                                                        JULIE L. FIEBER
                                                                         SARVENAZ J. FAHIMI
               15
                                                                  Attorneys for Plaintiffs Save The Bay, Committee for Green
               16                                                 Foothills, and Citizens’ Committee to Complete the Refuge
               17       Dated: April 9, 2020                      EARTHRISE LAW CENTER
               18                                                 By:    /s/ Allison LaPlante
                                                                         ALLISON LAPLANTE
               19                                                        JAMES SAUL
               20                                                 SAN FRANCISCO BAYKEEPER, INC.
                                                                       NICOLE C. SASAKI
               21
                                                                  Attorneys for Plaintiff San Francisco Baykeeper, Inc.
               22

               23       Dated: April 9, 2020                      ATTORNEY GENERAL’S OFFICE
               24                                                 By:    /s/ George Torgun
                                                                         XAVIER BECERRA
               25                                                        SARAH E. MORRISON
                                                                         GEORGE TORGUN
               26                                                        TATIANA K. GAUR
               27                                                 Attorneys for Plaintiff State of California
               28
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                     1
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1                         MEMORANDUM OF POINTS AND AUTHORITIES

                    2   I.     INTRODUCTION

                    3          Under the Clean Water Act (“CWA” or “Act”), a property owner may request that the United

                    4   States Environmental Protection Agency (“EPA”) make a final and binding “jurisdictional

                    5   determination” as to whether a parcel contains waters of the United States. Waters of the United

                    6   States are jurisdictional and are protected by the Act. Lands that do not contain waters of the United

                    7   States fall beyond the Act’s bounds. In 2012, Cargill requested a final jurisdictional determination

                    8   over whether its Redwood City Salt Ponds site (“Site”) along the San Francisco Bay in Redwood City

                    9   contained waters of the United States. Nearly seven years later, the Trump administration’s EPA

               10       concluded there were no regulable waters at the Site. EPA’s 2019 decision rests on a faulty legal

               11       premise, disregards decades of evidence collected by the professionals at EPA’s regional office, and

               12       fails to engage in any analysis of what constitutes waters of the United States.

               13              For four and a half years, EPA’s regional office, Region 9, acted as technical support for the

               14       jurisdictional determination. Region 9 completed its analysis in a November 2016 Draft

               15       Jurisdictional Determination concluding the vast majority of the Site consisted of jurisdictional

               16       waters (“Region 9 JD”). But the transition to a new administration in 2017 meant a final JD was not

               17       issued—and nothing happened for nearly two years. Then, in March 2019, based upon two meetings

               18       (at least one including Cargill) and a handful of internal communications, EPA announced a complete

               19       reversal of Region 9’s conclusions.

               20              On March 1, 2019, EPA issued a Negative Jurisdictional Determination (“Final JD”)

               21       concluding the Site had been converted to fast land prior to the passage of the CWA. This was

               22       legally incorrect—it misinterpreted the legal principles of the fast land doctrine and contradicted the

               23       extensive evidence and historical facts about the Site. The Final JD was also arbitrary and capricious.

               24       EPA provided no factual basis for its conclusions. Its characterization of the quality of the waters

               25       and industrial nature of the Site are legally inconsistent with prior EPA positions. And, EPA’s final

               26       decision ignores Region 9’s more thorough, well supported analysis without any recognition or

               27       explanation of its change in position. The Site contains jurisdictional waters entitled to the

               28       protections of the Clean Water Act. Accordingly, the Final JD should be vacated.
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                        2
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   II.    LEGAL BACKGROUND

                    2                  CWA Overview

                    3          In 1972, Congress enacted the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.,

                    4   commonly known as the Clean Water Act, “to restore and maintain the chemical, physical, and

                    5   biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). The CWA established, among

                    6   other things, a national goal of eliminating all discharges of pollutants into navigable waters by 1985

                    7   and an “interim goal of water quality which provides for the protection and propagation of fish,

                    8   shellfish, and wildlife, and provides for recreation in and on the water … by … 1983.” Id.

                    9          The central requirement of the Act is a prohibition on the discharge of pollutants, including

               10       dredge and fill materials, from point sources into “navigable waters” without a permit. Id. §§

               11       1311(a), 1342, 1344, 1362(12). The term “navigable waters” is defined in Section 502(7) of the

               12       CWA as “the waters of the United States, including the territorial seas.” Id. § 1362(7). Legislative

               13       history indicates that the term “navigable waters” was intended to “be given the broadest possible

               14       constitutional interpretation.” S. Rep. No. 92-1236, 92d Cong., 2d Sess. at 144 (1972) (Conf. Rep.).

               15                      Regulatory Definition of “Waters of the United States”

               16              Although the CWA does not define “waters of the United States,” EPA and the Army Corps

               17       of Engineers (“Army Corps” or “ACOE”) have defined the phrase in regulations and agency

               18       guidance. The original regulatory definition was broad, and extended CWA jurisdiction to, inter alia,

               19       all waters “the use, degradation, or destruction of which would affect or could affect interstate or

               20       foreign commerce[.]” 40 C.F.R. § 122.2(c) (1981–2015 (EPA’s definition)); 33 C.F.R. § 328.3(a)(3)

               21       (1987–2015 (Army Corps’ identical definition)). That definition was subject to repeated judicial

               22       scrutiny. See United States v. Riverside Bayview Homes, Inc., 474 U.S. 121, 139 (1985) (upholding

               23       CWA jurisdiction over wetlands adjacent to a navigable lake); Solid Waste Agency of N. Cook Cty. v.

               24       U.S. Army Corps of Eng’rs, 531 U.S. 159, 174 (2001) (rejecting assertion of CWA jurisdiction over

               25       isolated, wholly intrastate ponds that served as habitat for migratory birds); Rapanos v. United States,

               26       547 U.S. 715, 753–57 (2006) (rejecting assertion of CWA jurisdiction over wetlands that do not abut,

               27       or do not have significant nexus to, any navigable-in-fact water).

               28
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                        3
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1          The definition was overhauled by the Obama administration in the so-called “Clean Water

                    2   Rule” which was jointly promulgated in 2015 by EPA and the Army Corps. See 80 Fed. Reg. 37,054

                    3   (June 29, 2015). After litigation over the Clean Water Rule ensued, the rule was stayed nationwide

                    4   until February 2018. Ohio v. U. S. Army Corps of Eng’rs (In re EPA & DOD Final Rule), 803 F.3d

                    5   804, 809 (6th Cir. 2015). When the Jurisdictional Determination was issued in March 2019, the

                    6   Clean Water Rule was in effect in 22 states, including California, and was the controlling definition

                    7   of the phrase “waters of the United States” for purposes of determining whether the Salt Ponds Site is

                    8   subject to the CWA. 84 Fed. Reg. 56,626, 56,631 (Oct. 22, 2019); see 40 C.F.R. § 122.2(c) (2015–

                    9   2019); 33 CFR § 328.3(a)(3) (2015–2019).

               10              The foundation of the Clean Water Rule was the “significant nexus” standard based on Justice

               11       Kennedy’s controlling opinion in Rapanos v. United States, in which he explained that only those

               12       wetlands or waters that significantly affect the integrity of other waters “more readily understood as

               13       ‘navigable’” are themselves subject to the CWA’s protections. Rapanos, 547 U.S. at 780. The Clean

               14       Water Rule defined “waters of the United States” to include: (1) “All waters which are currently

               15       used, or were used in the past, or may be susceptible to use in interstate or foreign commerce,

               16       including all waters which are subject to the ebb and flow of the tide;” (2) “All impoundments of

               17       waters otherwise defined as waters of the United States;” (3) “All waters adjacent to [other waters of

               18       the United States], including wetlands, ponds, lakes, oxbows, impoundments, and similar waters;”

               19       and (4) “All waters located within the 100-year floodplain” or “within 4,000 feet of the high tide line

               20       or ordinary high water mark” of a traditional navigable water that “are determined on a case-specific

               21       basis to have a significant nexus to” such water. 33 C.F.R. § 328.3(a) (2015–2019); 40 C.F.R. §

               22       230.3(o) (2015–2019). 1

               23

               24

               25
                        1
                          In 2019, the Clean Water Rule was repealed by the Trump administration and the prior regulations
               26       were re-codified. 84 Fed. Reg. 56,626 (Oct. 22, 2019). In January 2020, EPA and the Army Corps
                        issued a pre-publication version of their narrower replacement definition of “waters of the United
               27       States,” referred to as the “Navigable Waters Rule.” That rule has not been promulgated and is not
                        effective. All recent regulatory changes to the definition of “waters of the United States” remain
               28       subject to extensive litigation in multiple venues nationwide.
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                       4
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1                  The CWA Section 404 Dredge and Fill Permit Program and Section 401

                    2                  Certification Program

                    3          Section 404 of the CWA establishes a program to regulate the discharge of dredged or fill

                    4   material into “waters of the United States.” 33 U.S.C. § 1344(a), (h). Both EPA and the Army Corps

                    5   have responsibilities for administering this program. The Army Corps administers the Section 404

                    6   program in California, including making individual permit decisions and jurisdictional determinations

                    7   regarding whether a particular waterbody is subject to the CWA for purposes of implementing

                    8   Section 404’s permitting requirements. See 33 C.F.R. §§ 320.1(a)(6), 331.2. EPA develops policy,

                    9   guidance, and environmental criteria used in evaluating Section 404 permit applications.

               10              Pursuant to a 1989 memorandum between the two agencies, EPA has the authority to take

               11       over from the Army Corps jurisdictional determinations under Section 404 by designating certain

               12       decisions as “special cases.” Memorandum of Agreement: Determination of Geographic Jurisdiction

               13       of the Section 404 Program and Application of Exemptions Under CWA Section 404(f) (“MOA”). 2

               14       Under the MOA, final determinations of the geographic jurisdictional scope of waters of the United

               15       States must be made by the Regional Administrator of the affected EPA region. Id. § VI.A. All final

               16       determinations are “binding on the Government and represent the Government’s position in any

               17       subsequent Federal action or litigation concerning that final determination.” Id.

               18              Pursuant to Section 401 of the CWA, states are authorized to review projects requiring federal

               19       permits, including Section 404 permits issued by the Army Corps, to determine whether such projects

               20       comply with state law requirements. 33 U.S.C. § 1341. States can approve requests for certification,

               21       impose conditions to ensure projects meet state law requirements, or deny certification requests. Id. §

               22       1341(a)(1). No federal permit may be issued for a project if a state has denied a Section 401

               23       certification request. Id. Conditions imposed in state Section 401 certifications must become

               24       conditions in federal permits, including Section 404 dredge and fill permits. Id. § 1341(d). The State

               25       Water Resources Control Board and its nine Regional Water Quality Control Boards review and take

               26       Section 401 certification actions on Section 404 permits issued by the Army Corps. See Declaration

               27
                        2
                         The MOA is available at: https://www.epa.gov/cwa-404/memorandum-agreement-determiniation-
               28       geographic-jurisdiction-section-404-program-and.
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                   5
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   of Thomas Mumley in Support of Plaintiffs’ Combined Opposition to and Cross-Motion for

                    2   Summary Judgment (“Mumley Decl.”), ¶¶ 4–5, submitted herewith.

                    3   III.   FACTUAL BACKGROUND

                    4          The Site comprises 1,365 acres located in Redwood City, California. It is owned by Cargill

                    5   Point, LLC, an affiliate of Cargill, Inc. Dkt. #56, EPA Mot. at 6. The Final JD under review was

                    6   requested by Intervenor-Defendant Redwood City Plant Site, LLC, which has previously proposed to

                    7   develop the Site with a mix of residential, commercial, and other buildings and structures. See AR 16

                    8   at 17–18 (Cargill’s JD Request at 2–3). 3

                    9          The Site is bordered by navigable tributaries of the San Francisco Bay. These tributaries

               10       include Redwood Creek, First Slough, Westpoint Slough, and Flood Slough. The Site is historically

               11       marshland subject to inundation periods and, prior to levee construction, contained a network of tidal

               12       sloughs. Complaint for Declaratory Relief and Injunctive Relief, Dkt. #1 (“Baykeeper Compl.”), ¶

               13       64; Defendants’ Answer to Plaintiffs’ Complaint, Dkt. #24 (“EPA Baykeeper Answer”), ¶ 64.

               14              The Site is also adjacent to federal and state protected lands Plaintiffs have advocated to

               15       protect, including the Don Edwards National Wildlife Refuge, Ravenswood Open Space Preserve,

               16       and the Palo Alto Baylands Preserve. The Site was identified by U.S. Fish and Wildlife Service for

               17       proposed addition to the Don Edwards National Wildlife Refuge due to its value to the ecosystem and

               18       wildlife habitats in the southern end of San Francisco Bay. Baykeeper Compl., ¶ 65; EPA Baykeeper

               19       Answer, ¶ 65; State of California Complaint, Case No. 3:19-cv-05943-WHA, Dkt. #3 (“State

               20       Compl.”), ¶ 51; Defendants’ Answer to State’s Complaint, Case No. 3:19-cv-05943-WHA, Dkt. #16

               21       (“EPA State Answer”), ¶ 51.

               22              A.      History of the Salt Ponds Site

               23                      1.     Pre-1900 History of the Site’s Waters and Their Use by Indigenous People and

               24                             Early-European Settlers

               25              The Site was originally tidal marsh connected by sloughs to the San Francisco Bay through

               26       Redwood Creek and Westpoint Slough. See AR 577 at 611 (SFEI Technical Memo). Before

               27       3
                          Citations to the AR are to the Administrative Record as follows: “AR [‘Number’ from ECF 53-3]
                        at [bates pin cite] (‘document name’) . Plaintiffs are lodging with the Court a USB drive
               28       containing the entire AR as produced by EPA on March 4 and supplemented on March 11 and 12.
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                   6
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   industrial operations, the Site “was part of a vast and contiguous tidal marsh complex in the South

                    2   San Francisco Bay.” Id. The Site “abounded with fish and game species, crystallized salt by natural

                    3   evaporation, swelled with tidal sloughs, and provided raw materials.” Id. “Highly accurate maps and

                    4   documents” show that the tidal channels at the Site ranged in depth and “all . . . would have carried

                    5   water at high tide.” Id. at 611–12.

                    6          Use of the Site for navigation and commerce purposes, including salt production, extends

                    7   back to the Ohlone people who used the tidal marsh channels and salt that crystallized each summer

                    8   as a valuable trading commodity. AR 577 at 606 (SFEI Technical Memo). The indigenous process

                    9   used to harvest salt was “not dissimilar to the one used today.” Id.; see also Id. at 607. Documented

               10       commercial navigation of the Site dates back to the 1830s. Id. at 607.

               11              Following the annexation of California, the Town of Mezesville (later Redwood City) became

               12       an important hub for shipping and lumber. See AR 577 at 607 (SFEI Technical Memo). In the

               13       second half of the nineteenth century, Redwood Creek was “navigable at high tide for vessels

               14       drawing six or seven feet of water.” Id. By the turn of the twentieth century, commercial uses had

               15       expanded and “dredging was required to keep Redwood Creek navigable.” Id.; see also Id. at 608.

               16       “[F]ishers, hunters, stockmen, and salt makers all participated in a thriving economy based on the

               17       estuary and its shoreline.” Id. at 609 (internal quotation omitted).

               18                      2.      Industrial Salt Production at the Site

               19              Between 1901 and 1905 construction of three separate salt works began at the Site. See AR

               20       577 at 609 (SFEI Technical Memo). The salt works operations “were eventually incorporated by one

               21       of the various iterations of the Leslie Company, and shipped large quantities of salt via Redwood

               22       Creek to a variety of industries in the West.” Id. (internal quotation omitted). Around this time levee

               23       construction occurred at various locations at the Site. See Id. In the forty years following World War

               24       I, industrial salt production at the Site expanded. See Id. at 610. In 1943 and 1944, “levees were

               25       repaired and new ones built.” Id. “A private wharf and new crystallizer beds were completed” in

               26       1951 and a “bevy of growth” occurred in the decade that followed. Id.

               27

               28
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                      7
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1          By the 1970s, salt production had decreased, but other commercial uses like harvesting brine

                    2   shrimp for aquaculture and marketing bittern for a range of uses had begun. See AR 577 at 610–11

                    3   (SFEI Technical Memo). Cargill exported salt from the ponds as recently as 1992. See id. at 611.

                    4

                    5

                    6

                    7

                    8

                    9
               10

               11

               12

               13

               14

               15

               16

               17

               18       AR 2050 at 2053.

               19                      3.     Construction of Levees and the Permitting History at the Site

               20              In 1940, the Department of Army issued a permit to Stauffer Chemical Company that

               21       “authorized levee construction (placement of dredged sediment) on the salt marsh banks, above tidal

               22       channels along Westpoint Slough and its tributaries, as well as across the First Slough[.]” AR 2593 at

               23       2608 (Peter Baye, Regulatory Analysis of CWA Jurisdiction at Redwood City Salt Ponds, April 2010

               24       (“Baye Analysis”)). The 1939 Public Notice for this permit application stated the proposal was to

               25       “‘… construct about three miles of earth levee from the proposed dam extending along the southerly

               26       bank of Westpoint Slough.’” Id. The permit contained a limitation that it “merely expresses the

               27       assent of the federal government so far as concerns the public rights of navigation” and reserved the

               28       right of the Secretary of War to require the “remov[al] or alter[tion] of the structural work … without
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                      8
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   expense to the United States, so as to render navigation reasonably free, easy, and unobstructed.” AR

                    2   113 at 115 (1940 Permit at Condition (f)).

                    3          These levees, and subsequent ones, built with permits because they filled waters of the United

                    4   States, did not change the topographical character of the Site or the elevation of the waters

                    5   impounded by the levees. At the time the levees were built, the water they impounded was below the

                    6   mean high water in the San Francisco Bay. See AR 2593 at 2618 (Baye Analysis); AR 577 at 612

                    7   (SFEI Technical Memo). In 1947, the War Department issued a permit to allow dredged material to

                    8   fill parts of the western portion of the Site. See AR 645. The dredged material was used to create

                    9   internal levees within the Site, and by 1951, the current crystallizer beds were constructed. See AR

               10       77 at 95 (Michael Josselyn, Early History of Redwood City Salt Plant Site (“Early History Report”)).

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24       AR 3695 at 3712.

               25              In 1951 a permit was issued to build an eight-inch pipeline across the Dumbarton Strait to

               26       connect the Redwood City Site to the Leslie Salt Co.’s Newark salt ponds complex on the other side

               27       of the Bay, and in 1964, a permit allowed a twenty-inch pipeline to be installed. See AR 1 at 8 (Final

               28       JD); see also AR 639 at 640 (Permit Matrix). Prior to connecting the Redwood City plant to the
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                     9
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   Newark plant, the Site took Bay water directly via intake manifolds and pumps. See AR 77 at 81

                    2   (Early History Report); see also AR 1107 at 1109 (Feb. 28, 2002 Letter from Cargill to EPA). At

                    3   least as recently as 2002, Cargill imported Bay water from First Slough through an intake pipe

                    4   (located between ponds 4 and 8E) to desalt the crystallizer beds and desalting pond. See AR 1107 at

                    5   1109 (Feb. 28, 2002 Letter from Cargill to EPA); AR 796 at 831–32 (Cargill Maintenance Report,

                    6   Oct. 2002).

                    7          Cargill uses the intake pipes to discharge rainwater from the Site into First Slough and

                    8   eventually the Bay in accordance with CWA Section 402 National Pollutant Discharge Elimination

                    9   System (“NPDES”) permit and Waste Discharge Requirements (“WDRs”). See AR 663 and AR 667

               10       (RWQCB Orders 82-59 and 88-163 for Individual NPDES permit and WDR CA0028690); AR 6180

               11       and AR 678 (SWQCB Orders 91-13DWQ and 97-03DWQ). In 2000 and 2001, Cargill built new

               12       intake pipes on Pond 1 of the Ravenswood Complex (formerly part of the Redwood City salt pond

               13       complex) to bring in Bay water to improve brine flow at the Site. See AR 6157 at 6158–59 (Cargill

               14       Maintenance Report Aug. 1999); AR 6169 at 6170 (Cargill Maintenance Report Sept. 2000).

               15              Before the CWA was passed, Cargill disposed of bittern, a solution which remains after salt

               16       has crystalized out of seawater or brine that results from the salt process, directly into the Bay from

               17       the ponds. Since 1972 and the passage of the CWA, Cargill’s discharge of bittern has been regulated

               18       under the CWA. This has included: (1) storage onsite in various ponds at different times (ponds 4,

               19       8E, 9, 9A, and 10), (2) sent to the Newark plant via Cargill's pipeline and/or barges, and (3)

               20       discharged to San Francisco Bay as late as 2005. See AR 6192 (Regional Board Inspection Nov. 30,

               21       2012); AR 6204 (Regional Board Staff Inspection Notes, Aug. 9, 1990); see also AR 796, 6169, 6157

               22       (Cargill Maintenance Reports Oct 2002, Sept. 2000, Aug. 1999); see also AR 840, 852, 874, 904

               23       (ACOE Permit Nos. 17040E98 (Aug. 30, 1988), 19009S98 (July 10, 1995), 2008-00146S (Apr. 17,

               24       2008), and 2008-00160S (Sept. 10, 2010).

               25              The salinity of the liquids at a site are not relevant to determining CWA jurisdiction. See AR

               26       2038 (EPA Office of the General Counsel Memorandum, Jan. 13, 2017); see also AR 2887 (1994

               27       ACOE JD Memo re Cargill Napa Site at 1). The Site contains pickle ponds, crystallizers, and bittern

               28       desalting ponds. EPA Mot. at 11; see also AR 2593 at 2646 (Salt in California, Bulletin 175, 1957);
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                        10
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   AR 3528 at 3585 (BCDC Report, Oct. 2005). Despite the “extensive modifications” to the Site to

                    2   “levee[] and fill[] the tidal marsh to construct [the] industrial salt crystallizer ponds,” the Site exists at

                    3   “an intertidal elevation.” AR 577 at 612 (SFEI Technical Memo).

                    4                   4.      The Salt Ponds Site Was and Remains Navigable

                    5           Cargill is subject to federal and state permits pertaining to operations improvement and

                    6   maintenance activities, including dredge lock construction, levee repair and installation or

                    7   replacement of pipes. The operation and maintenance permits issued to Cargill covered system

                    8   improvement work, such as repairs of the crystallizer beds and installation pipeline and infrastructure

                    9   to pump brines and bittern from Redwood City to Newark. See AR 796, 6169, 6157 (Cargill

               10       Maintenance Reports Oct 2002, Sept. 2000, Aug. 1999).

               11               Between 1995 and 2009, Cargill’s permitted operation and maintenance work included

               12       roughly fifteen different instances of maintenance work performed by its floating dredge, the

               13       Mallard. See AR 2670 at 2671–72 (Memorandum of Record, Permitting History); see also AR 6225

               14       at 6245–48 (1999–2000 Cargill Maintenance Report, describing maintenance by Mallard at the Site

               15       and distinguishing between the Mallard and “land based equipment”); see also AR 2683 at 2693

               16       (SFEI Geographic History of San Lorenzo Creek Watershed, describing 1995 work at the salt ponds

               17       by the Mallard); AR 4155 (1992 Cargill Maintenance Report, describing work at the salt ponds by the

               18       Mallard); see also AR 796 at 816 (Cargill 2001 Maintenance Report, describing Mallard’s work at

               19       the Site). “The Mallard” accesses the salt ponds from Westpoint Slough through either of two dredge

               20       locks adjacent to Ponds 9 and 9a. See AR 2050 at 2058, 2059 (Figures 8, 8a, depiction of Mallard

               21       accessing ponds).

               22                       5.      The Salt Ponds are Inextricably Linked to the Aquaculture and Ecosystem of

               23                               the Bay

               24               The salt ponds have a significant impact on numerous species of wildlife living in or near the

               25       San Francisco Bay. Baykeeper Compl., ¶ 77; EPA Baykeeper Answer, ¶ 77. Invertebrates, birds,

               26       and mammals use the salt ponds for resting, breeding, nesting and feeding. Id. These organisms are

               27       part of the food web that extends beyond the salt pond boundaries because they are mobile and

               28       exchange carbon, nutrients, and other resources within the San Francisco Bay ecosystem. Id.
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                         11
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   Further, birds and other animals that feed on organisms at the base of the salt pond food web export

                    2   nutrients to other parts of San Francisco Bay waters. Id.; see also AR 2050 at 2060 (Figure 9,

                    3   Trophic Structure of Redwood City Salt Ponds). This includes endangered species like the snowy

                    4   plover. See AR 2050 at 2062 (Figure 11, Photo of Federally endangered snowy plover foraging and

                    5   roosting at the site, December 2015).

                    6          The open waters of the salt ponds also transform and sequester nutrients and chemical

                    7   contaminants that could adversely impact water quality in the San Francisco Bay. Baykeeper

                    8   Compl., ¶ 78; EPA Baykeeper Answer, ¶ 78. Therefore, other organisms living in the San Francisco

                    9   Bay waters are directly impacted by the organisms that use the salt ponds. Id.

               10              The Site’s connection to the San Francisco Bay is also demonstrated by its role in the San

               11       Francisco Bay’s ecological food webs. See AR 2050 at 2060 (Figure 9, Trophic Structure of

               12       Redwood City Salt Ponds). Nutrients and minerals are exchanged between the salt ponds and the San

               13       Francisco Bay through waterfowl droppings, as birds regularly use the ponds for roosting and

               14       feeding. Baykeeper Compl., ¶ 100; EPA Baykeeper Answer, ¶ 100. In addition to birds, various

               15       species of small mammals, including foxes, regularly frequent the ponds and levees for hunting. Id.

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28       AR 2050 at 2061.
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                     12
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1          Fish from the San Francisco Bay occasionally enter the Site’s ditches through the tide gates

                    2   and are foraged by birds on the Site. See AR 2069 at 2080 (R.A. Leidy, Field Notes, Jan. 21, 2016).

                    3   The animals that rely on the salt ponds routinely move between the Site, surface waters, and the San

                    4   Francisco Bay, affecting nutrient levels and exchanging aquatic invertebrates when doing so. See AR

                    5   2050 at 2060 (Figure 9, Trophic Structure of Redwood City Salt Ponds).

                    6                  The EPA Decision Making Process

                    7                  1.     Cargill’s Requests for Jurisdictional Determination

                    8          In November 2009, Cargill requested that the San Francisco local District of the Army Corps

                    9   prepare a preliminary jurisdictional determination under the Rivers and Harbors Act, 33 U.S.C. § 403

               10       (“RHA”) and CWA for the area in and adjacent to the Site. AR 1 at 4 (Final JD). Cargill made that

               11       request in conjunction with a permit application filed with Redwood City for a proposed mixed use,

               12       high density urban development project at the Site. AR 16 at 17 (Cargill’s JD Request). As part of

               13       its request, Cargill prepared and submitted to the Army Corps maps reflecting its assumption that

               14       portions of the Site were jurisdictional under the CWA. See AR 385–479 (Cargill Preliminary JD

               15       Submittal Package).

               16              In 2010, pursuant to that request, the Army Corps issued a preliminary jurisdictional

               17       determination stating that wetlands and other waters on the site may be jurisdictional under the CWA.

               18       AR 354 (ACOE Letter to Cargill, Preliminary Jurisdictional Determination, April 14, 2010). The

               19       Army Corps determined that jurisdiction under the CWA may be present within the boundaries of the

               20       1,478-acre area under review. Id. The Army Corps’ determination was based on the current

               21       conditions of the Site as verified through a visit by staff on December 17, 2009. Id.

               22              On May 4, 2012, Cargill withdrew its urban development project permit application to

               23       Redwood City. AR 381 (Cargill Letter to Mayor of Redwood City, May 4, 2012). Then, on May 30,

               24       2012, Cargill requested that the Army Corps and EPA prepare a formal jurisdictional determination

               25       for the site under section 404 of the CWA and section 10 of the RHA. AR 27 (Approved JD

               26       Submission, May 30, 2012). Cargill’s request for an approved jurisdictional determination asked

               27       EPA to exercise its “special case” authority under the MOA. AR 16 at 17 (Cargill Approved JD

               28       Request Letter). Upon receipt of that request, the Army Corps and EPA agreed to collaborate, with
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                    13
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   EPA providing “technical support” for the decision. AR 1055 (Email from Jason Brush, October 30,

                    2   2012).

                    3                   2.      EPA’s Assumption of Authority over the Jurisdictional Determination

                    4            On March 18, 2015, the Army Corps prepared a memorandum and email to EPA indicating

                    5   that it intended to determine that the Site was not jurisdictional under the CWA, reversing course

                    6   from its response five years earlier. AR 1 at 5 (Final JD); see also AR 488 at 489 (ACOE Email to

                    7   EPA March 18, 2015). The Army Corps reached out to EPA to give the agency an opportunity to

                    8   invoke its “special case” authority under the MOA with regard to section 404 CWA jurisdiction over

                    9   the Site. Id. at 489–90. Upon receiving the Army Corps’ intent to finalize its negative jurisdictional

               10       determination, EPA designated the Site as a “special case.” AR 1 at 5 (Final JD).

               11                The Army Corps’ jurisdictional determination under the RHA is not at issue in this litigation.

               12       On January 13, 2017, EPA’s General Counsel Avi Garbow sent a Memorandum containing EPA

               13       Office of the General Counsel’s “legal analysis and rebuttal” of the ACOE’s finding. AR 2038. The

               14       Memorandum concluded that “the new jurisdictional test” ACOE used in reaching its outcome “is

               15       inconsistent with the law, practice, and fundamental goals of the CWA and is not a correct

               16       framework to use in construing the term ‘navigable waters.’” AR 2038 at 2047.

               17                       3.      EPA Region 9 Prepares a JD Concluding that 1,270 Acres of the Site are

               18                               Jurisdictional “Waters of the United States” Under the Clean Water Act

               19                Having designated the Site as a “special case,” EPA Region 9 prepared a jurisdictional

               20       determination which concluded that 1,270 acres of the Site are jurisdictional “waters of the United

               21       States” under the Clean Water Act, while the remaining 95 acres of levees, building pads, and other

               22       features were converted to non-jurisdictional “fast land” prior to the Act’s enactment. Region 9 JD at

               23       65. 4 The Region 9 JD consisted of 66-pages of analysis as well as appendices consisting of two

               24       separate subcontractor reports. Region 9 JD at 1–3; see also AR 577–638 (SFEI Technical Memo);

               25       AR 3663–3694 (Towill Report). For example, included were summaries of extensive Site

               26
                        4
                         The Region 9 JD is attached to the Baykeeper Complaint as Exhibit A. Dkt. #1 at 32-98. It is also
               27       submitted with Plaintiffs’ accompanying motion to complete or supplement the record. See
                        Declaration of James Saul in Support of Motion to Complete or Supplement the Administrative
               28       Record, Exhibit 1.
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                    14
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   observations documenting discharges from the Site to First Slough and leakage from the levees into

                    2   the Bay. Region 9 JD at 45. Also included was discussion of the water characteristics at the Site and

                    3   their significant effects on the Bay. Id. at 46–47. The results of extensive observation of waterbirds,

                    4   mammals, fish and endangered species at the Site were also summarized. Id. at 52–64; see also AR

                    5   2050 at 2061, 2062 (Photos of fox and snowy plover at Site); see also AR 2081, 2100, 2164 (data

                    6   compilations of birds observed by pond).

                    7          Region 9 concluded that 1,270 acres of the Site were jurisdictional “waters of the United

                    8   States” for the following, independent reasons: (1) the tidal channels within the salt ponds were part

                    9   of the traditionally navigable waters of the San Francisco Bay; (2) the salt ponds are navigable

               10       currently and can be used in interstate or foreign commerce; (3) the salt ponds are impoundments of

               11       water otherwise defined as “waters of the United States;” and (4) the salt ponds have a significant

               12       nexus to the traditionally navigable waters of the San Francisco Bay. Region 9 JD at 1.

               13                      4.      The Trump Administration EPA’s Final JD Conflicts with Region 9’s Findings

               14              The advent of the Trump administration in 2017 resulted in leadership change at the EPA, yet

               15       for a time, nothing further happened with the affirmative JD Region 9 had prepared in November

               16       2016. However, on March 1, 2019, EPA Administrator Andrew Wheeler issued a new 13-page JD

               17       that, in a reverse of its prior findings and even the Army Corps’ 2010 preliminary jurisdictional

               18       submittal, found that none of the Site included waters of the United States because the Site was

               19       entirely transformed into fast land before passage of the CWA. AR 1 at 3–15 (Final JD). The Final

               20       JD omitted any discussion of the Region 9 JD and EPA’s earlier observations of conditions at the

               21       Site, including interconnections with the Bay and wildlife. It also omitted any analysis of whether

               22       the Site included regulatory waters of the United States. And it ignored the two conclusions in the

               23       two subcontractor reports from SFEI and Towill, Inc. which had accompanied the Region 9 JD.

               24       IV.    STANDING

               25              A.      California has Standing to Bring this Action

               26              Article III standing requires that a “plaintiff must have (1) suffered an injury in fact, (2) that is

               27       fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a

               28       favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). “To establish
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                       15
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   injury in fact, a plaintiff must show that he or she suffered ‘an invasion of a legally protected interest’

                    2   that is ‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Id. at

                    3   1548 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)).

                    4          As the U.S. Supreme Court has found, “States are not normal litigants for the purposes of

                    5   invoking federal jurisdiction” and are entitled to “special solicitude” that must be considered when

                    6   establishing standing. Massachusetts v. U.S. Envtl. Prot. Agency, 549 U.S. 497, 518–20 (2007). A

                    7   State’s “well-founded desire to preserve its sovereign territory” supports standing in cases

                    8   implicating environmental harms. Id. at 519; see also California v. EPA, 385 F. Supp. 3d 903, 909–

                    9   11 (N.D. Cal. 2019) (applying Massachusetts v. EPA to standing analysis for state plaintiffs). That a

               10       state’s own territory is the “territory alleged to be affected” by the challenged action “reinforces the

               11       conclusion that its stake in the outcome of this case is sufficiently concrete to warrant the exercise of

               12       federal judicial power.” Massachusetts v. EPA, 549 U.S. at 519.

               13              Here, Defendants only challenge California’s standing under the first prong of the standing

               14       test, arguing that California is not injured by the Final JD because “at least one” of its state agencies,

               15       the San Francisco Bay Conservation and Development Commission (“BCDC”), has authority under

               16       the McAteer-Petris Act, Cal. Govt. Code § 66600 et seq., to regulate activities on the Site. Dkt. # 56

               17       EPA Mot. at 19–20. This assertion is baseless. While the McAteer-Petris Act provides BCDC with

               18       jurisdiction over the Site, the protections applicable under the McAteer-Petris Act do not replace the

               19       protections under the CWA. Moreover, Defendants simply ignore the many ways in which

               20       California’s sovereign territory and its water resources, including the San Francisco Bay, are injured

               21       by EPA’s decision.

               22              First, while the McAteer-Petris Act authorizes BCDC to regulate development projects in San

               23       Francisco Bay and along the shoreline, it is not equivalent to the CWA. Declaration of Marc A.

               24       Zeppetello in Support of Plaintiffs’ Combined Opposition to and Cross-Motion for Summary

               25       Judgment (“Zeppetello Decl.”), ¶¶ 3–6, submitted herewith. In particular, the McAteer-Petris Act is

               26       not primarily designed or intended to protect water quality or limit the discharge of pollutants to State

               27       waters. Id., ¶ 6. Although BCDC has authority to issue a permit for development of the Site

               28       pursuant to its authority under California Government Code Section 66610(c), any such permit,
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                         16
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   unlike a BCDC permit for a filling project in the Bay, will not be conditioned on the requirement that

                    2   the project applicant must demonstrate that its proposed use is water-oriented or that there is no

                    3   upland alternative. See Id., ¶¶ 7, 9; Cal. Gov. Code § 66605(a)–(b). Nor is BCDC authorized to

                    4   apply the environmentally protective requirements of the CWA in evaluating such a permit. See 33

                    5   U.S.C. § 1344(c) (discharge may be prohibited where it “will have an unacceptable adverse effect on

                    6   municipal water supplies, shellfish beds and fishery areas (including spawning and breeding areas),

                    7   wildlife, or recreational areas”). Instead, BCDC’s focus in issuing a permit related to development of

                    8   the Site would be to consider whether the project would provide maximum feasible public access and

                    9   whether sufficient areas of open water would be retained. See Zeppetello Decl., ¶ 8; Cal. Gov. Code

               10       § 66602.1. Thus, BCDC’s authority to issue permits related to the Site does not supplant the

               11       protections of the CWA and does not undermine the injury to California from EPA’s Final JD.

               12              Indeed, contrary to Defendants’ contentions, California has standing because the Final JD

               13       directly harms its interests. Because the Final JD exempts the Site from the requirement to obtain a

               14       Section 404 permit, it deprives California of the ability to conduct review of dredge and fill activities

               15       under the Section 401 certification process, prevent the issuance of a Section 404 permit, as

               16       appropriate, or impose conditions consistent with state law to ensure the state’s water resources are

               17       protected. Mumley Decl., ¶¶ 4–5, 17; Zeppetello Decl., ¶ 10. As a result, and as Cargill

               18       acknowledges in its intervention motion, the practical effect of the Final JD is to make it easier and

               19       more likely to develop the Site. See Dkt. #36 at 8 (“the jurisdictional status of the [Site] directly

               20       affects how Saltworks may be permitted to use the property in the future”).

               21              By increasing the likelihood that the Site will be developed, EPA’s decision injures California

               22       in several ways, including by (1) harming California’s interests in protecting and restoring the water

               23       quality in San Francisco Bay, Mumley Decl., ¶¶ 16–19; (2) undermining its efforts to restore

               24       wetlands, id., ¶¶ 9–10, 13, 21; (3) exacerbating risks of flooding and sea level rise, id., ¶ 20; and (4)

               25       increasing development pressure on similar parcels and compounding the risk of losing additional

               26       wetland resources critical to making the Bay more resilient to climate change, id., ¶¶ 22–23.

               27              Moreover, even if state agencies had authority to regulate activities at the Site, the increased

               28       regulatory burden on California to undertake such efforts provides a further basis for standing. See
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                          17
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   California v. Azar, 911 F.3d 558, 571–72 (9th Cir. 2018) (California had standing due to “economic

                    2   harm” to the state to fill federal gap in covering contraceptive care); Air All. Houston v. EPA, 906

                    3   F.3d 1049, 1059–60 (D.C. Cir. 2018) (“[m]onetary expenditures to mitigate and recover from harms

                    4   that could have been prevented absent the [federal rule] are precisely the kind of ‘pocketbook’ injury

                    5   that is incurred by the state itself”); Texas v. United States, 809 F.3d 134, 155 (5th Cir. 2015) (impact

                    6   on State resources provides basis for standing). These economic harms include increased

                    7   administrative burdens and enforcement costs. Mumley Decl., ¶¶ 16, 18–19.

                    8          Finally, Defendants have not challenged the standing of the remaining Plaintiffs in these

                    9   consolidated cases, essentially admitting that all Plaintiffs have standing. “[T]he presence of one

               10       party with standing is sufficient to satisfy Article III’s case-or-controversy requirement” for other

               11       plaintiffs. See Rumsfeld v. Forum for Acad. & Institutional Rights, Inc., 547 U.S. 47, 52 n.2 (2006);

               12       Brown v. City of Los Angeles, 521 F.3d 1238, 1240 n.1 (9th Cir. 2008) (“the presence in a suit of

               13       even one party with standing suffices to make a claim justiciable”); California v. EPA, 385 F. Supp.

               14       3d at 909 (“Because the Court finds the State Plaintiffs have standing, it need not evaluate whether

               15       [environmental plaintiff] has standing”). Thus, Defendants’ standing arguments provide no basis for

               16       dismissal of California’s claims.

               17              B.      Each Nonprofit Plaintiff Has Standing

               18              An organization has standing to sue on behalf of its members if “(a) its members would

               19       otherwise have standing to sue in their own right; (b) the interests it seeks to protect are germane to

               20       the organization's purposes; and (c) neither the claim asserted nor the relief requested requires the

               21       participation of individual members in the lawsuit.” Ecological Rights Found. v. Pac. Lumber Co.,

               22       230 F.3d 1141, 1147 (9th Cir. 2000) (quoting Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S.

               23       333, 343 (1977)). An organization’s members, in turn, have standing when:

               24                      (1) [they have] suffered an “injury in fact” that is (a) concrete and
                                       particularized and (b) actual or imminent, not conjectural or
               25                      hypothetical; (2) the injury is fairly traceable to the challenged action of
                                       the defendant; and (3) it is likely, as opposed to merely speculative, that
               26                      the injury will be redressed by a favorable decision.
               27       Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180–81 (2000).

               28
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                        18
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1          Individual members suffer a cognizable injury in fact if they “use the affected area and are

                    2   persons for whom the aesthetic and recreational values of the area will be lessened by the challenged

                    3   activity.” Id. at 183. The injury prong does not require a showing of actual environmental

                    4   degradation, Ecological Rights Found., 230 F.3d at 1141, and Plaintiffs here need only show that the

                    5   government’s abdication of its Clean Water Act authority will pave the way for future degradation of

                    6   the affected waters. See, e.g., Sound Action v. U.S. Army Corps of Engineers, No. C18-0733JLR,

                    7   2019 WL 446614, at *12 (W.D. Wash. Feb. 5, 2019) (Plaintiff’s members have standing to challenge

                    8   the Army Corps’ decisions regarding its scope of CWA jurisdiction in Puget Sound); Deerfield

                    9   Plantation Phase II-B Prop. Owners Ass’n, Inc. v. U.S. Army Corps of Engineers, 501 F. App’x 268,

               10       275 (4th Cir. 2012) (plaintiffs satisfied Article III’s causation requirement where their aesthetic

               11       injuries would result from development facilitated by the Army Corps’s negative jurisdictional

               12       determination).

               13              Each of the Plaintiff organizations has standing. The interests they seek to protect by this

               14       action—the water quality and ecological integrity of San Francisco Bay and the protection and

               15       restoration of the Bay’s wetlands and marshes, including those located at and near the Salt Ponds

               16       Site—are germane to each organization’s purpose. See Sejal Choksi-Chugh Decl. ¶¶ 7, 8, 9; Gail

               17       Raabe Decl. ¶¶ 8–9; Matthew Leddy Decl. ¶¶ 8–9; Bryan Beck Decl. ¶ 8; David Lewis Decl. ¶ 6;

               18       Robert Most Decl. ¶ 7. The organizations’ claims do not require the participation of individual

               19       members.

               20              Each organization has one or more members whose aesthetic and recreational interests in the

               21       Salt Ponds site will be lessened by the destruction or filling of the Salt Ponds. Members of each

               22       organization have been residents of the area for many years; use the area for recreational activities

               23       such as canoeing, bicycling, walking and fishing, observe and photograph birds and other wildlife for

               24       recreational and conservation purposes, and/or conduct educational programs, tours and activities in

               25       the area, among many other things. See Raabe Decl. ¶¶ 10–12; Leddy Decl. ¶¶ 10–14; Lewis Decl.

               26       ¶¶ 5–7; Beck Decl. ¶¶ 6–8; Most Decl. ¶¶8–14. These members have suffered injury as a direct result

               27       of the Final JD. See Raabe Decl. ¶¶ 13–15, 18–21, 24; Leddy Decl. ¶¶ 16–18, 22; Lewis Decl. ¶¶ 9–

               28       10; Beck Decl. ¶¶ 8–10; Most Decl. ¶¶ 16–18, 20; Choksi-Chugh Decl. ¶¶ 19–20. Those cognizable
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                      19
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   injuries are caused in part by EPA’s Final JD clearing the way for development at the Site. Plaintiffs

                    2   thus satisfy Article III’s jurisdictional requirements.

                    3   V.     ARGUMENT

                    4          A.      Summary of Argument

                    5          The Final JD violates the Administrative Procedure Act, 5 U.S.C. § 551 et seq. (“APA”)

                    6   because it is contrary to the law, unsupported by facts in the Administrative Record, inconsistent with

                    7   prior EPA determinations and ignores EPA’s own information and technical expertise regarding the

                    8   Site, and fails to undertake any legal analysis of regulable waters of the United States.

                    9          First, EPA’s conclusion that the entire Site is “fast land” and has been “fast land” since before

               10       1972 is legally incorrect. EPA misinterpreted the fast land doctrine set out by the Ninth Circuit in

               11       United States v. Milner, 583 F.3d 1174, 1194–95 (9th Cir. 2009) and Leslie Salt Co. v. Froehlke, 578

               12       F.2d 742, 754–55 (9th Cir. 1978) by concluding the separation of the Site from San Francisco Bay by

               13       dykes and levees converted it to fast land. That is not the law. To the contrary, navigable waters are

               14       “waters that were or had been navigable in fact or which could reasonably be so made.” Solid Waste

               15       Agency of N. Cook Cty. v. U.S. Army Corps of Eng’rs, 531 U.S. 159, 172 (2001). And the mere

               16       separation of lands by man-made structures does not eliminate CWA jurisdiction. See Milner, 583

               17       F.3d at 1195, Froehlke, 578 F.2d at 745.

               18              Second, the facts in the Administrative Record regarding the Site contradict EPA’s

               19       determination that it was filled, dry land prior to 1972. “Dry land” is generally referred to as land

               20       above the high water mark or high tide line. See Golden Gate Audubon Soc., Inc. v. U.S. Army Corps

               21       of Eng’rs, 796 F. Supp. 1306, 1309 (N.D. Cal. 1992). Indeed, those facts compel the conclusion that

               22       the Site was not filled or converted from its historical tidal marsh status to upland at any point prior to

               23       the issuance of the Final JD. The Site was not excavated or created from dry land. It was historically

               24       subject to tidal influence, and would be again without the man-made impoundments at the Site.

               25       Further, the Site remains below the ordinary high water mark.

               26              Third, the Final JD contradicts the more thorough, well-reasoned, and factually supported

               27       conclusions of Region 9. The Region 9 JD relied on technical expertise, two consultant expert

               28       analyses of the Site and its history, considered the extensive information and advocacy presented by
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                      20
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   Cargill, and applied the fast land doctrine and regulatory definition of waters of the United States to

                    2   conclude the Site falls within the CWA’s jurisdiction.

                    3          The Final JD ignores those findings. The Final JD also fails to explain EPA’s reversal in

                    4   application of the fast land doctrine and analysis of the waters at the Site. This makes it arbitrary and

                    5   capricious. See Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mutual Automobile Ins. Co.,

                    6   463 U.S. 29, 43 (1983) (“State Farm”); WildEarth Guardians v. Provencio, 923 F.3d 655, 666 (9th

                    7   Cir. 2019); Ctr. for Biological Diversity v. Zinke, 868 F.3d 1054, 1061 (9th Cir. 2017) (requiring

                    8   review of “the change of course” necessary to “ensure it is based on new evidence or . . . reasoned

                    9   analysis”); Desert Survivors v. U.S. Dep’t of Interior, 321 F. Supp. 3d 1011, 1044 (N.D. Cal. 2018).

               10              Fourth, the Final JD does not undertake any analysis of the regulatory and judicial definitions

               11       of “waters of the United States.” If the Final JD had, it would have concluded, like Region 9 did, that

               12       the Site’s waters meet the regulatory requirements. The term navigable waters must be read broadly

               13       under the Act. United States v. Riverside Bayview Homes, 474 U.S. at 133. The Site contains

               14       traditionally navigable waters, is an impoundment of waters of the United States, is adjacent to the

               15       San Francisco Bay and other waters of the United States, and has a significant nexus to waters of the

               16       United States. See, e.g., Rapanos, 547 U.S. 715.

               17              In sum, after meeting with Cargill in the late summer of 2018, see AR 2868 and 2869

               18       (Calendar Appointments), and without any new information not before Region 9, EPA determined

               19       the Site was not jurisdictional. This reversal in position required a rationale, and EPA improperly

               20       relied on the fast land doctrine to reach Cargill’s desired result. But the fast land doctrine does not

               21       apply and EPA presents no explanation for its election to ignore Region 9’s expertise, findings, and

               22       analysis. The Site contains waters of the United States and the Final JD should be vacated because it

               23       violated the APA.

               24              B.      Standard of Review

               25              Under the APA, a court must “hold unlawful and set aside agency actions, findings, and

               26       conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or otherwise not in

               27       accordance with law.” 5 U.S.C. § 706(2)(A). An agency action is arbitrary and capricious under the

               28       APA where the agency (i) has relied on factors which Congress has not intended it to consider; (ii)
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                        21
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   entirely failed to consider an important aspect of the problem; (iii) offered an explanation for its

                    2   decision that runs counter to the evidence before the agency; or (iv) is so implausible that it could not

                    3   be ascribed to a difference of view or the product of agency expertise. State Farm, 463 U.S. at 43.

                    4          The arbitrary and capricious standard does not shield agency action from “thorough, probing,

                    5   in-depth review” of those actions. Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 415

                    6   (1971). While the standard of review is “narrow,” State Farm, 423 U.S. at 43, “a reviewing court

                    7   must conduct a searching and careful inquiry into the facts.” Nw. Motorcycle Ass’n v. U.S. Dep’t of

                    8   Agric., 18 F.3d 1468, 1471 (9th Cir. 1994).

                    9          EPA incorrectly contends that the Court must apply a “deferential” standard of review,

               10       suggesting that heightened deference is warranted here because its decision involved the “agency’s

               11       technical analysis, judgment, and scientific determinations on matters within its expertise.” EPA Br.

               12       at 20–21. 5 While courts are deferential when reviewing an agency’s technical analysis, NRDC, Inc.

               13       v. Pritzker, 828 F.3d 1125, 1139 (9th Cir. 2016), they may not “rubber-stamp” administrative

               14       decisions that “frustrate the congressional policy underlying a statute.” Ocean Advocates v. U.S.

               15       Army Corps of Eng’rs, 402 F.2d 846, 859 (9th Cir. 2005). The Final JD should not be given

               16       deference because it frustrates the congressional policy underlying the CWA “to restore and maintain

               17       the chemical, physical, and biological integrity of the Nation’s waters,” and runs counter to Region

               18       9’s more thoughtful, considered, and legally sound conclusion that the waters are jurisdictional and

               19       protected under the CWA.

               20              The deference owed to an agency’s decision is limited by “the thoroughness evident in its

               21       consideration, the validity of its reasoning, its consistency with early pronouncements, and all those

               22       factors which give it power to persuade.” Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944). When

               23       considering how much deference to afford an agency decision, “courts have looked to the degree of

               24       the agency’s care, its consistency, formality, and relative expertness, and to the persuasiveness of the

               25       agency’s position.” United States v. Mead Corp., 533 U.S. 218, 228 (2001). Site-specific agency

               26       5
                          In support, EPA improperly cites to the syllabus of the Supreme Court’s opinion in U.S. Army
                        Corps of Engineers v. Hawkes Co., 136 S. Ct. 1807 (2016), a case involving a challenge to a CWA
               27       jurisdictional determination. EPA Br. at 21 (citing Hawkes, 136 S. Ct. at 1810). That syllabus, of
                        course, is not a part of the Court’s opinion and carries no weight. See United States v. Detroit Timber
               28       & Lumber Co., 200 U.S. 321, 337 (1906).
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                       22
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   decisions issued without notice and comment, like the Final JD at issue here, do not warrant any

                    2   significant deference. Id. at 233.

                    3          To comply with the APA, EPA was required to act in accordance with regulatory

                    4   requirements, including the Clean Water Rule. See 5 U.S.C. § 706(2)(A). EPA failed to do so.

                    5   Moreover, it is incumbent upon EPA to “articulate a satisfactory explanation for its action, including

                    6   a ‘rational connection between the facts found and the choice made.’” Ctr. for Biological Diversity v.

                    7   Nat’l Highway Safety Admin., 538 F.3d 1172, 1193 (9th Cir. 2008). Faulty caselaw application can

                    8   hardly suffice as a rational connection between the facts at hand and the Agency’s conclusion. EPA

                    9   offers no explanation for its departure from the Region 9 JD and wishes to portray that the document

               10       was not before the decisionmaker by excluding it from the administrative record. Ultimately, EPA’s

               11       decision should be set aside and held unlawful because it is arbitrary, capricious, and not in

               12       accordance with the law under any level of review and deference.

               13              C.      The Site Consists of Waters of the United States

               14              Because EPA erroneously concluded that the entire Site was “fast land,” it failed to undertake

               15       a jurisdictional analysis to determine if waters present at the Site fall within the definition of “waters

               16       of the United States.” Had it done so, the record is clear that the majority of the Site would be found

               17       jurisdictional under CWA jurisprudence and the then-controlling Clean Water Rule. See 40 C.F.R. §

               18       230.3(o) (2015–2019).

               19                      1.      The Site Contains Traditionally Navigable Waters

               20              In interpreting the scope of CWA jurisdiction, courts have long recognized the doctrine of

               21       “indelible navigability,” which holds that once a body of water is deemed to be navigable, it remains

               22       navigable as a matter of law, in perpetuity. See, e.g., Milner, 583 F.3d at 1195 n.15. This doctrine

               23       derives from the Commerce Clause and, prior to passage of the CWA, had been applied many times

               24       to find that construction of man-made obstacles does not divest Congress of its authority to regulate

               25       waterways that are no longer navigable-in-fact. See, e.g., Appalachian Electric Power Co., 311 U.S.

               26       377, 406 (1940) (“When once found to be navigable, a waterway remains so”); United States v.

               27       Moses, 496 F.3d 984, 989 (9th Cir. 2007), cert. denied, 128 S. Ct. 2963 (2008) (“we do not see how a

               28       mere man-made diversion, however long ago undertaken, could change Teton Creek from a water of
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                       23
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   the United States into something else”); Benjamin v. Douglas Ridge Rifle Club, 673 F. Supp. 2d

                    2   1210, 1218 (D. Or. 2009) (holding that man-made berms which severed historic connection between

                    3   wetlands and creek “cannot eliminate the CWA's jurisdiction over a water of the United States.”).

                    4   The Clean Water Rule, and all prior and subsequent federal regulatory definitions of “waters of the

                    5   United States,” incorporate this concept by covering “[a]ll waters which are currently used, were used

                    6   in the past, or may be susceptible to use in interstate or foreign commerce, including all waters which

                    7   are subject to the ebb and flow of the tide.” 40 C.F.R. § 230.3(o)(1)(i); see 80 Fed. Reg. at 37,074.

                    8            Here, there is no dispute that much of the Site was part of the traditionally navigable waters of

                    9   San Francisco Bay. See Baykeeper Compl., ¶ 64; EPA Baykeeper Answer, ¶ 64; AR 1 at 5 (Final

               10       JD); AR 577 at 611 (SFEI Technical Memo); Region 9 JD at 7. Prior to levee construction, the Site

               11       had been marshland subject to inundation during periods of high tide, and contained an extensive and

               12       dense network of tidal sloughs subject to regular tidal action. Baykeeper Compl., ¶ 64; EPA

               13       Baykeeper Answer, ¶ 64; Region 9 JD at 20. These sloughs were of sufficient size and depth to be

               14       navigated by small vessels. Baykeeper Compl., ¶ 82; EPA Baykeeper Answer, ¶ 82; Region 9 JD at

               15       26–30.

               16                Moreover, the salt ponds at the Site in their current condition have been shown to be

               17       navigable in fact, as demonstrated by the use of a floating, clamshell dredge to maintain the levees.

               18       Baykeeper Compl., ¶¶ 71, 74, 83; EPA Baykeeper Answer, ¶¶ 71, 74, 83; AR 11, 14; Region 9 JD at

               19       30–32. This dredge, known as “The Mallard,” accesses the ponds via an excavated tidal channel at

               20       two pre-approved dredge lock locations adjacent to Bittern Ponds 9 and 9A, and navigates through

               21       the ponded waters to reach the edges of the dikes for repairs. Id. In addition, the salt ponds at the

               22       Site may reasonably be improved to create useable navigable connections to the adjacent waters of

               23       San Francisco Bay, as demonstrated by existing salt pond restoration projects and the presence of

               24       commercial recreational watercraft outfitters in the region. Region 9 JD at 32, 36.

               25                       2.      The Site is an Impoundment of Waters of the United States

               26                While EPA relies on the fact that the Site was separated from Bay waters to support a lack of

               27       jurisdiction, the Clean Water Rule specifically defined “waters of the United States” to include “[a]ll

               28
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                      24
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   impoundments of waters otherwise identified as waters of the United States under this section.” 40

                    2   C.F.R. § 230.3(o)(1)(iv) (2015–2019). 6

                    3           The salt ponds at the Site are impoundments of waters from the San Francisco Bay, which is

                    4   a traditionally navigable water. San Francisco Bay water has been and is currently used to fill the

                    5   ponds for salt production. Baykeeper Compl., ¶¶ 72–74, 76; EPA Baykeeper Answer, ¶¶ 72–74, 76;

                    6   State Compl., ¶ 49; EPA State Answer, ¶ 49; AR 1 at 11 (Final JD); AR 1107 at 1109 (Cargill Letter

                    7   to ACOE, February 28, 2002); AR 6157 at 6158–59 (1999 Cargill Maintenance Report); AR 6169 at

                    8   6170 (2000 Cargill Maintenance Report). The configuration and use of the salt ponds for industrial

                    9   purposes does not preclude them from being waters of the United States. See S.D. Warren Co. v.

               10       Maine Bd. of Envtl. Prot., 547 U.S. 370, 379 n.5 (2006) (“[N]or can we agree that one can

               11       denationalize national waters by exerting private control over them.”); U.S. v. Moses, 496 F.3d at 989

               12       (“a mere man-made diversion, however long ago undertaken, could [not] change [a waterbody] from

               13       a water of the United States into something else”).

               14                      3.      The Site is Adjacent to Waters of the United States

               15              By their very nature, impoundments of jurisdictional waters often meet the separate definition

               16       of “adjacent waters,” since they are typically bordering or contiguous. See 80 Fed. Reg. at 37,075.

               17       Under the Clean Water Rule, “waters of the United States” included “[a]ll waters adjacent to a water

               18       identified in paragraphs (o)(1)(i) through (v) of this section, including wetlands, ponds, lakes,

               19       oxbows, impoundments, and similar waters.” 40 C.F.R. § 230.3(o)(1)(vi) (2015–2019). 7 Here,

               20       almost half of the Site is bordered by navigable tributaries of the San Francisco Bay, including

               21       Redwood Creek, First Slough, Westpoint Slough, and Flood Slough. Baykeeper Compl., ¶ 64; EPA

               22       Baykeeper Answer, ¶ 64; AR 577 at 607 (SFEI Technical Memo).

               23

               24
                        6
                          EPA’s new Navigable Waters Protection Rule, once finalized, will also extend jurisdiction over
               25       impoundments that “contribute surface water flow” to a traditionally navigable water in a typical year
                        either directly or indirectly. EPA, Navigable Waters Protection Rule: Definition of ‘Waters of the
               26       United States’ (pre-publication version) at 7.
                        7
                          “Adjacent” was separately defined to mean “bordering, contiguous, or neighboring a water
               27       identified in paragraphs (o)(1)(i) through (v) of this section, including waters separated by
                        constructed dikes or barriers, natural river berms, beach dunes, and the like.” 40 C.F.R. §
               28       230.3(o)(3)(i) (2015–2019).
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                    25
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1          In addition, the Bayfront Canal and lowermost Atherton Channel border the south property

                    2   boundary and are hydrologically connected to Flood Slough through leaky tide gates that allow tidal

                    3   waters to enter and exit the flood channel twice daily. AR 2069 at 2080 (R.A. Leidy, Field Notes,

                    4   January 21, 2016); AR 3695 at 3709 (September 30, 2015 Site Visit, Photos 27, 28); Region 9 JD at

                    5   44. Also directly surrounding the Site are federal and state ecological preserves and other protected

                    6   lands that contain waters of the United States, including the Ravenswood Open Space Preserve and

                    7   the Palo Alto Baylands Preserve, which are part of the Don Edwards National Wildlife Refuge. State

                    8   Compl., ¶ 50; EPA State Answer, ¶ 50. Consequently, the Site is jurisdictional because it is adjacent

                    9   to waters of the United States.

               10                      4.      The Site Has a Significant Nexus to Waters of the United States

               11              The Site also has a significant nexus to the traditionally navigable waters of the San Francisco

               12       Bay. As stated by Justice Kennedy in Rapanos, waters may possess a significant nexus if “either

               13       alone or in combination with similarly situated lands in the region, [the waters] significantly affect

               14       the chemical, physical, and biological integrity of other covered waters more readily understood as

               15       ‘navigable.’” Rapanos, 547 U.S. at 780 (Kennedy, J., concurring in the judgment). The Clean Water

               16       Rule authorized “case specific” determinations of significant nexus to establish that particular waters

               17       that do not fit any other prong of the regulatory definition, such as waters “within the 100-year

               18       floodplain” of a traditional navigable water or “within 4,000 feet of the high tide line or the ordinary

               19       high water mark” of a traditional navigable water, are nonetheless “waters of the United States.” See

               20       80 Fed. Reg. at 37,086–87; 40 C.F.R. § 230.3(o)(1)(viii)(2015–19). 8

               21              “Significant nexus” was defined in the Clean Water Rule to mean a water that “significantly

               22       affects the chemical, physical, or biological integrity” of a water of the United States. Id. §

               23       230.3(o)(3)(v) (2015–2019). Functions considered for the purposes of determining a significant

               24       nexus are “sediment trapping;” “nutrient recycling;” “pollutant trapping, transformation, filtering, and

               25       transport;” “retention and attenuation of floodwaters;” “runoff storage;” “contribution of flow;”

               26       “export of organic matter;” “export of food resources;” and, “provision of life cycle dependent

               27       8
                         EPA’s new regulatory definition, once finalized, will eliminate the “significant nexus” approach to
                        CWA jurisdiction. See EPA, Navigable Waters Protection Rule: Definition of ‘Waters of the United
               28       States’ (pre-publication version) at 87.
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                       26
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   aquatic habitat (such as foraging, feeding, nesting, breeding, spawning, or use as a nursery area)” for

                    2   species located in traditional navigable waters. Id. A waterbody does not need to perform all of

                    3   these functions to have a significant nexus.

                    4          “A water has a significant nexus when any single function or combination of functions

                    5   performed by the water, alone or together with similarly situated waters in the region, contributes

                    6   significantly to the chemical, physical, or biological integrity of the nearest traditional navigable

                    7   water.” 80 Fed. Reg. at 37,093; see United States v. Cundiff, 555 F.3d 200, 211 (6th Cir. 2009), cert.

                    8   denied, 558 U.S. 818 (2009) (wetlands provide water storage, habitat, and filter acid runoff and

                    9   sediment).

               10              Here, the record supports a finding that the Site has a significant nexus to the waters of San

               11       Francisco Bay and its tributaries. First, the Site is both “within the 100-year floodplain” and “within

               12       4,000 feet of the high tide line or ordinary high water mark” of San Francisco Bay. AR 577 at 592–

               13       93 (SFEI Technical Memo); see also Id. at 612; AR 2593 at 2618 (Baye Analysis); Region 9 JD at

               14       32, 37–39, 51. The close proximity of the Site to waters of San Francisco Bay is a major reason the

               15       salt pond waters have significant physical, chemical and biological linkages to the Bay. Other

               16       functions supporting a “significant nexus” finding for the Site include:

               17          •   The salt ponds at the Site also “have a substantial effect on many species of wildlife living in

               18              or near the San Francisco Bay.” Baykeeper Compl., ¶ 77; EPA Baykeeper Answer, ¶ 77.

               19          •   The hydrologic nexus and flow between San Francisco Bay and the Site is demonstrated by

               20              (1) imported brine which originated as seawater taken directly from San Francisco Bay; (2)

               21              seawater exchange through tide gates, pipes and pumps adjacent to tidal First Slough (a part

               22              of San Francisco Bay) for use in salt plant operational processes; and (3) periodic water

               23              exchange between salt ponds and tidal First and Westpoint Sloughs during pond access by

               24              The Mallard via dredge locks associated with levee maintenance and repair activities.

               25              Baykeeper Compl., ¶¶ 71–73; EPA Baykeeper Answer, ¶¶ 71–73; AR 1107 at 1109 (Cargill

               26              Request to ACOE for Disclaimer of Jurisdiction, 2002); AR 7157 at 6158–59 (Cargill

               27              Maintenance Report, August 1999); AR 6169 at 6170 (Cargill Maintenance Report,

               28              September 2000); AR 1 at 8, 11 (Final JD); Region 9 JD at 11, 43.
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                      27
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1      •   Hundreds of migratory and resident birds move between and utilize the Site and San

                    2          Francisco Bay, often multiple times daily, for roosting, nesting, and feeding, causing nutrients

                    3          and minerals to be exchanged between the Site and San Francisco Bay. Baykeeper Compl., ¶

                    4          77; EPA Baykeeper Answer, ¶ 77; Region 9 JD at 42, 52.

                    5      •   The federally endangered snowy plover has been observed regularly over the last decade

                    6          roosting and feeding at the Site. AR 2050 at 2062 (Figure 11, Photo of federally endangered

                    7          snowy plover); Region 9 JD at 35, 64.

                    8      •   Fish and aquatic invertebrates from San Francisco Bay occasionally make it into the Site’s

                    9          ditches through the tide gates, feed upon bacteria and algae at the Site, and are themselves

               10              foraged upon by birds on the Site. Baykeeper Compl., ¶¶ 77, 100; EPA Baykeeper Answer,

               11              ¶¶ 77, 100; AR 2069 at 2080 (R.A. Leidy, Field Notes, January 21, 2016); AR 2050 at 2060

               12              (Figure 9, Trophic Structure of Redwood City Salt Ponds); Region 9 JD at 47–50.

               13          •   Various species of mammals, including foxes and coyotes, regularly frequent the Site and its

               14              levees for hunting. Baykeeper Compl., ¶¶ 77, 100; EPA Baykeeper Answer, ¶¶ 77, 100; AR

               15              2050 at 2061 (Photo of foxes, February 2, 2013); see also AR 2081, 2100, 2164 (Data

               16              compilations of birds observed by pond); Region 9 JD at 62–63.

               17          •   The open waters of the Site sequester and transform nutrients and chemical contaminants that

               18              could adversely impact water quality in the San Francisco Bay. Baykeeper Compl., ¶ 78;

               19              EPA Baykeeper Answer, ¶ 78; Region 9 JD at 49–50.

               20          •   The Site helps to protect adjacent low-lying areas from tidal flooding. AR 3528 at 3532

               21              (BCDC Report, October 2005); Region 9 JD at 51.

               22              Consequently, the Site has a significant nexus to the traditionally navigable waters of San

               23       Francisco Bay and falls within the “waters of the United States” definition.

               24              D.      EPA’s Reliance on the Fast Land Doctrine was Contrary to Law

               25              There is no merit to EPA’s finding that the entire Site “does not include ‘waters of the United

               26       States’ because the site was transformed into fast land before the passage of the CWA.” AR 1 at 3,

               27       13 (Final JD); Dkt. #56, EPA Mot. at 24–28. While Plaintiffs do not dispute that former waters

               28       converted to fast land, i.e., “dry, solid upland,” before enactment of the CWA are not jurisdictional,
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                       28
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   see Dkt. #56, EPA Mot. at 25, the law does not support a conclusion that the Site is fast land; nor

                    2   does it justify EPA’s complete failure to consider whether the Site contains “waters of the United

                    3   States.”

                    4          Because any reasonable application of the legal and regulatory definition of waters of the

                    5   United States to the Site leads to the conclusion that the salt ponds are in fact waters, Cargill

                    6   primarily contended, and EPA ultimately agreed, that the Site was “fast land.” EPA’s desire to avoid

                    7   any analysis of whether the Site contained “waters of the United States,” led to the misapplication of

                    8   the fast land doctrine, making EPA’s decision contrary to law.

                    9                  1.      The Fast Land Doctrine

               10              As an initial matter, the concept of fast land must be evaluated consistent with the broad

               11       interpretation of “navigable waters” under to the CWA. See Milner, 583 F.3d at 1194–95. The U.S.

               12       Supreme Court and the Ninth Circuit have long endorsed a broad reading of the terms “navigable

               13       waters” and “waters of the United States” for purposes of CWA jurisdiction. See Riverside Bayview

               14       Homes, Inc., 474 U.S. at 133 (in enacting the CWA, “Congress chose to define the waters covered by

               15       the Act broadly”); Froehlke, 578 F.2d at 754–55 (“the term ‘navigable waters’ within the meaning of

               16       the [CWA] is to be given the broadest possible constitutional interpretation under the Commerce

               17       Clause”).

               18                      2.      EPA Incorrectly Interpreted and Applied Milner and Froehlke in Determining

               19                              the Site is Fast Land

               20              While there is no statutory or regulatory definition of “fast land,” this concept has been

               21       discussed in two decisions by the Ninth Circuit: Froehlke and Milner. EPA claims to rely on both

               22       Froehlke and Milner, see AR 1 at 13–15 (Final JD); Dkt. #56, EPA Mot. at 27. Yet EPA

               23       misinterprets and misapplies these cases to reach a conclusion that is contrary to law.

               24              First, and “most significant,” EPA cites “the development of the site and its transformation

               25       into upland and separation from Bay waters 70 years before passage of the CWA.” AR 1 at 13–14;

               26       Dkt. #56, EPA Mot. at 27. This rationale appears to rely heavily on the Ninth Circuit’s statement in

               27       Milner that “if land was dry upland at the time the CWA was enacted, it will not be considered part of

               28
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                    29
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   the waters of the United States unless the waters actually overtake the land . . .” See AR 1 at 14

                    2   (quoting Milner, 583 F.3d at 1195).

                    3          In Milner, the Ninth Circuit considered whether various “shore defense structures”—

                    4   including rip rap and bulkheads erected by waterfront homeowners on tidelands in Washington—

                    5   were subject to CWA jurisdiction. 583 F.3d at 1180–81. Citing to Froehlke, the Ninth Circuit stated

                    6   the general agreement that such jurisdiction “does not extend to property that was dry, solid upland as

                    7   of the date of the passage of the CWA,” since “[a]ny discharge on fast land would not actually be in

                    8   the waters of the United States.” Id. at 1195.

                    9          However, Milner does not support a non-jurisdiction finding based the Site’s separation from

               10       San Francisco Bay prior to passage of the CWA. To the contrary, as the Ninth Circuit noted in that

               11       decision:

               12                      [W]aters which were in the past navigable are still considered such, even
                                       if they are no longer navigable in fact. See United States v. Appalachian
               13                      Elec. Power Co., 311 U.S. 377, 408, 61 S. Ct. 291, 85 L.Ed. 243 (1940)
                                       (“When once found to be navigable, a waterway remains so.”); 33
               14                      C.F.R. § 328.3(a)(1). We also reiterate [Froehlke’s] admonition that the
                                       full extent of the Corps’ CWA jurisdiction over waters of the United
               15                      States “is in some instances not limited to the [mean high water] or the
                                       [mean higher high water] line.” Id. at 742. For example, where there
               16                      are adjacent wetlands or intermittent streams, the Corps still has
                                       jurisdiction, even though these areas are beyond the normal ebb and
               17                      flow of the tide.
               18       Id. at 1195 n.15.

               19              Even more relevant is Froehlke, where the Ninth Circuit considered the scope of the Army

               20       Corps’ CWA jurisdiction over several thousand acres of salt ponds in San Mateo County. Froehlke,

               21       578 F.2d at 745–46. As the court noted, “[i]n its natural condition, the property was marshland

               22       subject to the ebb and flow of the tide.” Id. at 745. The site had been diked prior to the CWA’s

               23       passage and “has not been subject to tidal action on a regular basis, although most of it is periodically

               24       inundated by Bay waters for salt production.” Id. The Ninth Circuit found that salt ponds similarly

               25       separated from San Francisco Bay were subject to CWA jurisdiction. Id. at 755 (“The water in

               26       Leslie’s salt ponds, even though not subject to tidal action, comes from the San Francisco Bay. . . .

               27       We see no reason to suggest that the United States may protect these waters from pollution while they

               28       are outside of Leslie’s tide gates but may no longer do so once they have passed through these gates
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                      30
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   into Leslie’s ponds.”). Thus, “the Corps’s jurisdiction under the [CWA] extends at least to waters

                    2   which are no longer subject to tidal inundation because of Leslie’s dikes without regard to the

                    3   location of historic tidal water lines in their unobstructed, natural state.” Id. at 756 (emphasis added).

                    4   The Ninth Circuit also found it relevant that “activities within Leslie’s salt ponds affect interstate

                    5   commerce, since Leslie is a major supplier of salt or industrial, agricultural, and domestic use in the

                    6   western United States.” Id. at 755. 9

                    7                   3.      The Salts Ponds were not Dry Lands and were not Filled prior to the Clean

                    8                           Water Act

                    9           There is also no basis for EPA’s characterization of the Site as dry, solid “upland.” AR 1 at

               10       13 (Final JD). While there is no statutory or regulatory definition of “upland,” it has been referred to

               11       as “dry land” that is above the high water mark or high tide line. See Golden Gate Audubon Soc.,

               12       Inc. v. U.S. Army Corps of Eng’rs, 796 F. Supp. at 1309. The term “ordinary high water mark” is

               13       defined as the “line on the shore established by the fluctuations of water and indicated by physical

               14       characteristics such as a clear, natural line impressed on the bank, shelving, changes in the character

               15       of soil, destruction of terrestrial vegetation, the presence of litter and debris, or other appropriate

               16       means that consider the characteristics of the surrounding areas.” 40 C.F.R. § 230.3(o)(3)(vi). The

               17       term “high tide line” is “the line of intersection of the land with the water's surface at the maximum

               18       height reached by a rising tide.” Id. § 230.3(o)(3)(vii).

               19               EPA asserts in its brief that “historically, and today, Cargill has been conducting site-wide

               20       activities that, had they been conducted anew in tidal waters or tidal marsh after passage of the CWA,

               21       would involve discharges of dredged or fill material.” Dkt. #56, EPA Br. at 27. It then claims that

               22       “[i]t is logical to regard such extensive filling as effecting a transformation of the aquatic system . . .

               23       [t]hat is sufficient for purposes of the fast-land doctrine.” Id. Yet EPA provides no evidence to show

               24       that the site has been “filled” or transformed into dry, solid upland; to the extent that it is still “today”

               25       conducting dredge and fill activities, it admits the opposite. Moreover, as noted above, the

               26       9
                         Following this authority, and as discussed in detail above, the Clean Water Rule explicitly defines
                        CWA jurisdiction to cover both “impoundments of waters otherwise identified as waters of the
               27       United States,” as well as “[a]ll waters adjacent to” waters of the United States, “including wetlands,
                        ponds, lakes, oxbows, impoundments, and similar waters.” 40 C.F.R. § 230.3(o)(iv), (vi) (emphasis
               28       added).
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                         31
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   “transformation of the aquatic system” does not remove a once jurisdictional water from the reach of

                    2   the CWA. Milner, 583 F.3d at 1195 n.15.

                    3          The salt ponds at the Site were not excavated from dry lands, AR 1 at 11 (Final JD), were not

                    4   filled, and have remained below the high tide line and all of the ponds’ bottoms are below the

                    5   ordinary high water mark of San Francisco Bay. Baykeeper Compl., ¶¶ 75–76; EPA Baykeeper

                    6   Answer, ¶¶ 75–76; State Compl., ¶ 48; EPA State Answer, ¶ 48; AR 577 at 592–93, 612 (SFEI

                    7   Technical Memo); AR 2593 at 2618 (Baye Analysis); see also Region 9 JD at 37–39, 51. The Site is

                    8   regularly filled with process water and brine (i.e., hypersaline water) from the Newark site (which

                    9   itself originates as Bay water), is periodically inundated with water directly from San Francisco Bay,

               10       and is filled by rainfall for at least three months of the year, and has identifiable high water marks.

               11       Baykeeper Compl., ¶¶ 72–74, 76; EPA Baykeeper Answer, ¶¶ 72–74, 76; State Compl., ¶ 49; EPA

               12       State Answer, ¶ 49; AR 1 at 11 (Final JD); AR 1107 at 1109 (February 28, 2002 Cargill Letter to

               13       ACOE); AR 6157 at 6158–59 (1999 Cargill Maintenance Report); AR 6169 at 6170 (2000 Cargill

               14       Maintenance Report); see also Region 9 JD at 11, 21, 41, 43.

               15              There is also no dispute that the Site would be subject to tidal influence if the impounding

               16       dikes were removed. Region 9 JD at 33–34; see Solid Waste Agency of N. Cook Cty. v. U.S. Army

               17       Corps of Eng’rs, 531 U.S. at 172 (“[N]avigable waters” are “waters that were or had been navigable

               18       in fact or which could reasonably be so made.”). Consequently, there is no basis for treating the

               19       entire Site as dry, solid upland. See United States v. Ciampitti, 583 F. Supp. 483, 493–97 (D.N.J

               20       1984), aff'd, 772 F.2d 893 (3rd Cir. 1985), cert. denied, 467 U.S. 1014 (1986) (former tidal waters cut

               21       off from tidal action and filled but which had converted to wetlands are jurisdictional because they

               22       were not converted to dry lands).

               23              In sum, there is no authority to support EPA’s characterization of the Site as “fast land.”

               24       EPA’s legal conclusion and its failure to consider whether the Site contained “waters of the United

               25       States” was contrary to the Clean Water Act, its implementing regulations, and case law, in violation

               26       of the APA. 5 U.S.C. § 706(2)(A).

               27       ///

               28       ///
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                        32
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1          E.      The Final Jurisdictional Determination was Arbitrary and Capricious

                    2          The Final JD was arbitrary and capricious in that it ignored or misinterpreted important

                    3   aspects of the Site’s permitting history and conditions, relied on facts that were irrelevant to the

                    4   determination of CWA jurisdiction, ignored the factual findings from the Region 9 JD, failed to

                    5   explain EPA’s reversal of position, and disregarded facts in the Administrative Record.

                    6                  1.      The Historical Permitting at the Site does not Support EPA’s Conclusion

                    7          EPA argues that the federal permitting at the Site supports the Final JD. See AR 1 at 7–10, 14

                    8   (Final JD). However, EPA provides no authority for the proposition that such actions support a

                    9   finding that the site is “fast land.” To the contrary, these actions highlight that the Site has long been

               10       subject to federal regulation, including under the CWA. See Id. at 10 (“Starting in 1988, [the Army

               11       Corps] issued permits under CWA Section 404 to Cargill for operations and maintenance covering

               12       existing levees and infrastructure for Cargill’s facilities around the San Francisco Bay area.”).

               13                      2.      EPA’s Characterization of the Site as “Industrial” is Incorrect and Immaterial

               14                              to whether the Site is Fast Land

               15              To support its finding, EPA specifically relies on the “industrial” nature of salt production at

               16       the Site. AR 1 at 13–15; see Dkt. #56, fMot. at 28 (while the Site has “pond-resembling features,

               17       they are part and parcel of the salt production process.”). Yet EPA cites no authority for the

               18       proposition that the industrial nature of a site precludes it from CWA jurisdiction. Indeed, this is a

               19       position EPA has long and directly disavowed. See AR 2038 (EPA Office of the General Counsel

               20       Memorandum, January 13, 2017); see also AR 2887 (1994 ACOE JD Memo re Cargill Napa Site at

               21       1).

               22              While EPA attempts to rely on the fact that the brine used for salt production does not

               23       “typically come directly” from San Francisco Bay, it ignores the fact that the brine does originate as

               24       Bay water, and that other waters at the Site do enter directly from San Francisco Bay. Similarly,

               25       EPA’s attempt to distinguish Froehlke based on the argument that the salt ponds in that case

               26       “received water directly from the Bay,” while the Site “only receives brines that have achieved target

               27       salinity levels,” see EPA Br. at 25, fails to acknowledge these facts and is a distinction without a

               28       difference.
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                       33
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1                  3.      EPA Ignored Region 9’s Findings and Failed to Explain its Reversal of

                    2                          Position

                    3          EPA’s Final JD is a wholesale reversal of the reasoned findings and thoughtful conclusions of

                    4   the Region 9 JD. That reversal is unexplained by the administrative record, and the factual

                    5   underpinnings of the Region 9 JD were either ignored by EPA in its final decision or glossed over in

                    6   the agency’s cursory jurisdictional analysis. These errors render the Final JD arbitrary and

                    7   capricious.

                    8          When an agency departs from a prior policy, it must provide a “reasoned analysis” for doing

                    9   so. State Farm, 463 U.S. at 42; F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 516 (2009); see

               10       Organized Vill. of Kake v. U.S. Dep’t of Agric., 795 F.3d 956, 968 (9th Cir. 2015) (finding that “even

               11       when reversing a policy after an election, an agency may not simply discard prior factual findings

               12       without a reasoned explanation”). This requirement includes that an agency actually display

               13       “awareness that it is changing position.” Fox Television, 556 U.S. at 515. Although the Region 9 JD

               14       is denoted as a “draft,” it reflects the consummation of Region 9’s analysis of the Site and contains no

               15       comments, redline edits, or other features typical of a work in progress. Yet neither the Region 9 JD

               16       itself nor its analytical framework is discussed or rebutted in the Final JD, and the sparse

               17       administrative record during the time period between the two documents 10 provides no basis to find

               18       that EPA was “aware” of its radical change of view. This omission renders the final decision

               19       arbitrary and capricious.

               20              Even if the Region 9 JD is insufficiently “final” to warrant due consideration under the Fox

               21       Television standard, the flagrant and unresolved inconsistencies between it and the Final JD “serve as

               22       evidence of” the final decision’s arbitrariness and capriciousness. WildEarth Guardians v.

               23       Provencio, 923 F.3d at 666; see also Barnes v. U.S. Dep’t of Transp., 655 F.3d 1124, 1134 (9th Cir.

               24       2011) (finding prior agency discussions relevant to the question of whether the agency had the

               25       10
                          The administrative record filed by EPA includes only six documents dated between Region 9’s
                        November 21, 2016 Draft Affirmative Jurisdictional Determination and Administrator Wheeler’s
               26       March 1, 2019 Negative Jurisdictional Determination. ECF No. 53-3 (AR 2036, AR 2038, AR 2868,
                        AR 2869, AR 2870, and AR 2872). An additional nine documents dated during this approximately
               27       24-month period appear on EPA’s privilege log. ECF No. 66-1 (Item Nos. 2, 3, 4, 5, 6, 7, 8, 10, and
                        11). None of these documents appear to address the factual findings and analytical conclusions of the
               28       Region 9 JD.
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                    34
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   awareness of certain potential impacts of a proposed action thus negating the agency’s argument that

                    2   plaintiffs waived their challenges under the National Environmental Policy Act); Ctr. for Biological

                    3   Diversity v. Zinke, 868 F.3d at 1060–61 (finding earlier draft that conflicted with agency’s later

                    4   conclusions relevant to review of that decision under the APA). As the Ninth Circuit has noted, in

                    5   these circumstances the reviewing court’s task “is to review the change of course to ensure that it is

                    6   based on new evidence or otherwise based on reasoned analysis.” Zinke, 868 F.3d at 1061.

                    7   Accordingly, other courts within this District have rejected the government’s plea to disregard an

                    8   agency’s “preliminary statements” on a matter and instead found the contents of those statements to

                    9   be evidence of an arbitrary and capricious final decision. See, e.g., Desert Survivors v. U.S. Dep’t of

               10       Interior, 321 F. Supp. 3d at 1043–44.

               11              Here, the factual findings and analytical conclusions contained in EPA’s Final JD are directly

               12       inapposite to the conclusions reached in the Region 9 JD. The Region 9 JD concluded that 1,270

               13       acres of the Site are jurisdictional waters under the CWA. And as a predicate to that finding, Region

               14       9 concluded these jurisdictional waters were not converted to fast land prior to the enactment of the

               15       CWA. By finding the entire Site to be non-jurisdictional fast land, the Final JD effectively ignores

               16       Region 9’s conclusion and many of the factual details on which the conclusion rests. Moreover, the

               17       Final JD does not even acknowledge the Region 9 JD, let alone attempt to explain why it reached the

               18       opposite conclusion based on the same information.

               19              EPA attempts to downplay any “potential for disagreement” between the Region 9 JD and the

               20       final decision by pointing to the latter’s statement that the “presence of process water in the industrial

               21       salt production ponds does not transform non-jurisdictional upland containing an industrial facility

               22       into a water of the United States.” Dkt. #56, EPA Mot. at 29–30 (quoting AR 1 at 15 (Final JD)).

               23       But the final decision fails to mention, let alone distinguish, many of the factual findings relied upon

               24       by Region 9 in reaching its opposite conclusion. On this point, in particular, the final decision is

               25       conclusory, stating without further explanation that “[p]rocess water and brine at the plant is simply a

               26       component of a highly engineered industrial operation that bears no relationship to the aquatic

               27       system.” AR 1 at 15 (Final JD).

               28
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                       35
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1          Region 9 had previously concluded that the composition of the water does not matter for the

                    2   purposes of a jurisdictional determination and that the water in the salt ponds is in fact significant for

                    3   both the aquatic system as well as the larger ecosystem. Region 9 JD at 18–20. EPA ultimately

                    4   ignored these findings and the supporting evidence in the record when it disregarded the Region 9 JD.

                    5   This failure to “consider an important aspect of the problem” is further evidence of the arbitrary and

                    6   capricious nature of EPA’s Final JD. State Farm, 463 U.S. at 43; see also Provencio, 923 F.3d at

                    7   666.

                    8   VI.    REMEDY

                    9          Because EPA’s decision was arbitrary, capricious, and contrary to law, the Court should hold

               10       it unlawful and set it aside under the APA. 5 U.S.C. § 706(2)(A) (“The reviewing court shall ... set

               11       aside agency action, findings, and conclusions found to be ... arbitrary, capricious, an abuse of

               12       discretion, or otherwise not in accordance with law”). Under this mandatory language, vacatur of

               13       illegal agency action is the standard remedy for an APA claim. See, e.g., All. for the Wild Rockies v.

               14       U.S. Forest Serv., 907 F.3d 1105, 1121 (9th Cir. 2018) (“[V]acatur of an unlawful agency action

               15       normally accompanies a remand.”); Se. Alaska Conserv. Council v. U.S. Army Corps of Eng’rs, 486

               16       F.3d 638, 654 (9th Cir. 2007) (“Under the APA, the normal remedy for an unlawful agency action is

               17       to ‘set aside’ the action”), rev’d on other grounds sub nom. Coeur Alaska v. Bonneville Power

               18       Admin., 557 U.S. 261 (2009); State of California v. U.S. Dep’t of the Interior, 381 F. Supp. 3d 1153,

               19       1178 (N.D. Cal. 2019) (“Vacatur is the ‘standard remedy’ when a court concludes that an agency’s

               20       conduct was illegal under the APA”) (citation omitted).

               21              “[C]ourts in the Ninth Circuit decline vacatur only in rare circumstances.” Klamath-Siskiyou

               22       Wildlands Ctr. v. Nat'l Oceanic & Atmospheric Admin. Nat'l Marine Fisheries Serv., 109 F. Supp. 3d

               23       1238, 1242 (N.D. Cal. 2015). In unusual cases, such as where irreparable environmental injury

               24       would result, equity may demand that an unlawful agency decision be remanded without vacatur, see

               25       Ctr. for Biological Diversity v. U.S. Fish & Wildlife Serv., No. C04-04324 WHA, 2005 WL 2000928,

               26       at *16 (N.D. Cal. Aug. 19, 2005). However, the burden lies with the government to show why

               27       vacatur would not be appropriate. See Ctr. for Envtl. Health v. Vilsack, No. 15-cv-01690-JSC, 2016

               28       WL 3383954, at *13 (N.D. Cal. June 20, 2016) (“[G]iven that vacatur is the presumptive remedy for
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                      36
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1   a procedural violation such as this, it is Defendants’ burden to show that vacatur is unwarranted.”).

                    2   No such circumstances exist here, and EPA’s Final JD should be vacated and remanded to the

                    3   Agency.

                    4   VII.   CONCLUSION

                    5          For the foregoing reasons, Plaintiffs’ Cross-Motion should be granted.

                    6

                    7   Dated: April 9, 2020                  COTCHETT, PITRE & McCARTHY, LLP
                    8                                         By:    /s/ Eric J. Buescher
                                                                     ERIC J. BUESCHER
                    9                                                JULIE L. FIEBER
                                                                     SARVENAZ J. FAHIMI
               10
                                                              Attorneys for Plaintiffs Save The Bay, Committee for Green
               11                                             Foothills, and Citizens’ Committee to Complete the Refuge
               12       Dated: April 9, 2020                  EARTHRISE LAW CENTER
               13                                             By:    /s/ Allison LaPlante
                                                                     ALLISON LAPLANTE
               14                                                    JAMES SAUL
               15                                             SAN FRANCISCO BAYKEEPER, INC.
                                                                   NICOLE C. SASAKI
               16
                                                              Attorneys for Plaintiff San Francisco Baykeeper, Inc.
               17

               18       Dated: April 9, 2020                  ATTORNEY GENERAL’S OFFICE
               19                                             By:    /s/ George Torgun
                                                                     XAVIER BECERRA
               20                                                    SARAH E. MORRISON
                                                                     GEORGE TORGUN
               21                                                    TATIANA K. GAUR
               22                                             Attorneys for Plaintiff State of California
               23

               24

               25

               26

               27

               28
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                      37
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
                    1                   ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

                    2          I, Eric J. Buescher, attest that concurrence in the filing of this document has been obtained

                    3   from the other signatories. I declare under penalty of perjury that the foregoing is true and correct.

                    4          Executed this 9th day of April, 2020, at Burlingame, California.

                    5

                    6                                                         /s/ Eric J. Buescher
                                                                              ERIC J. BUESCHER
                    7

                    8

                    9
               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
       ♼                PLAINTIFFS’ NOTICE OF MOTION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                       38
 LAW OFFICES
COTCHETT, PITRE &       AND OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
 MCCARTHY, LLP
                        MEMORANDUM OF POINTS AND AUTHORITIES; CASE NO. 3:19-cv-05941-WHA
